The next item is the statement by the Commission on the textile industry.
. Mr President, the European textile and clothing industry is, and will remain, an essential part of the EU's industrial and social fabric. The figures speak for themselves: around 2.5 million employees, about 4% of EU GNP. There has been a significant reduction in employment in the sector over the past years. That is unavoidable in an increasingly open world economy, but this fact is of no consolation to the worker who loses his or her job.
The role of the Commission and the European Union as such is to provide a predictable framework for the European producers and importers in the context of an open economy. However, this framework must be a compromise between widely differing objectives. On the one hand, we must and will ensure continued protection of our industry against unfair trade practices. Also, if there are genuinely unforeseeable and major surges in imports, the European Commission should be ready to provide temporary relief to the European textile and clothing industry without neglecting other interests at stake, such as those of importers, traders and distribution or of industry that is sourcing abroad.
On the other hand, we must respect our commitments to China and help it to become a responsible WTO member. China, provided it avoids unfair trade practices, is entitled to enjoy the benefits of its comparative advantages and its WTO accession, while managing its integration into the global economy in a way that avoids trade disruption. This is what we have called the 'smooth transition'.
As far as the textile and clothing sector is concerned, the scene for what is happening today was set a decade ago. It was agreed during the Uruguay Round that we would gradually abolish the remaining quantitative restrictions on imports in the textile and clothing sector by 1 January 2005, after a decade of transition. However, few anticipated the scale and speed of China's rise in this sector. There is a need to create a positive environment in international trade for textiles and clothing after the end of the textile and clothing agreement. The European textile and clothing sector has already proved that it can adjust to difficult situations and that it has the capacity to compete. One fact is often ignored: the EU remains the world's second largest exporter of textiles and clothing. This fact contradicts the view of those who see globalisation and the rise of China, and India in particular, as a swamping of European markets by low-cost producers.
The truth is that the EU can compete globally but it involves a process of restructuring and adjustment playing to our strengths, not to the strengths of other countries.
We should focus on innovative, high-tech, valued-added textiles in which we are strong. It also requires that other countries, not least the most competitive textiles and clothing exporting countries, should open their markets to competition too.
That is why the current negotiations in the Doha development round are so important and China has to fulfil the commitments it made when it joined the WTO. When China joined the World Trade Organization it accepted a formal commitment that allowed the importing countries to apply special textile-specific safeguard measures if imports from China were to increase very rapidly and cause prejudice to the industry of importing countries.
It did not apply unilateral measures. The EU and China reached a reasonable and balanced memorandum of understanding on 11 June 2005. This agreement was the result of months of patient and difficult negotiations aimed at dealing with this problem in a negotiated way with China, rather than through unilateral safeguard action which would inevitably have had unwelcome repercussions. Above all it enables the European Union and China to focus on a more positive overall trade agenda and to continue building a solid trade and economic partnership in the textile and clothing sector as well.
Let me recall that this memorandum of understanding gives a breathing space to the European industry, giving it extra time to adjust. It also provides a predictable and sure trading environment between the EU and China for the textile and clothing sector enabling businesses, including both the manufacturing industry and importers, to plan their investments with more time and to adjust. It affords temporary protection to the current position of many vulnerable and poorer countries in the EU market and avoids a wide-ranging trade dispute with the EU's second largest trading partner.
What has been agreed is the maximum we could have extracted from China in terms of an agreed limitation of their exports, against the background of their and our WTO obligations.
On 5 September the EU and China decided through agreed minutes to fine-tune the implementation of the memorandum of understanding. These agreed minutes aim to unblock as a matter of urgency goods shipped after 13 July, the day following the entry into force of the regulation implementing the 11 June memorandum of understanding, in excess of the agreed levels set out in the memorandum of understanding. These agreed minutes entered into force on 13 September enabling from that moment the issuance of the necessary import licences and the release into free circulation of the merchandise which had been blocked on entry to the EU because of the exhaustion of the quantitative limits.
Through the agreed minutes, and in the spirit of close cooperation set up with the Chinese since the June memorandum of understanding, both parties decided to share the burden of the agreed solution. Half of the blocked amounts were unblocked by advance transfers from the 2006 agreed limits, plus transfers between different categories for 2005. The other half was unblocked through a unilateral increase by the EU of the import for 2005.
The Lucas report, which we will be discussing later, expresses concerns about the way the memorandum of understanding has been implemented, causing disruption to retailers and importers. In the implementation of the memorandum of understanding, the Commission has acted diligently and transparently. We have to remember that, in this case, we are dealing with unprecedented volumes of trade in clothes, which are creating unforeseen circumstances.
The difficulties arising from the transitional phase of the implementation of the memorandum of understanding should not recur due to an improved monitoring and control system applicable from now on. Should implementation problems arise in the future, the Commission will take expeditiously the necessary measures to ensure full respect of the memorandum of understanding as complemented by the agreed minutes of 5 September. But we insist that from now on, importers need to make sure that they conduct their operations in compliance with current EU regulations and that they verify that the quantities are available from the agreed limits.
Looking to the future, European industry now has an additional two-and-a-half years of predictability ahead, at least with respect to the product categories covered by the memorandum of understanding. The challenge for European industry now is to use this time to the maximum extent possible, in order to adjust to the new competitive situation that began to emerge regularly ten years ago. The difficulty of the challenge that faces the industry should not be underestimated, especially in those sectors where China's advantages, arising out of cheap labour, make it exceedingly difficult to compete.
The Commission, aware of the difficulties that the sector is experiencing, will continue its work in several other trade policy areas to provide the best possible environment for the industry to thrive in the current competitive environment. Among our priorities will be: securing better and effective market access in third countries, notably through the Doha development agenda negotiations, but also through bilateral contacts; fighting fraud, counterfeiting and piracy; and acting on allegations on unfair trading practices where justified. These and other measures are being examined in the context of the high-level group on textiles and clothing. The Commission is determined to take the necessary steps to give new momentum to those measures, which are destined to help the industry overcome successfully this transitional period.
. Mr President, Commissioner, on 10 June, Mr Mandelson concluded an agreement with China that makes it possible to monitor and limit imports of certain Chinese textiles to the European Union until the end of 2008.
However, the implementation of this agreement has run into some difficulties, such as the piling up of many goods in European ports, on which subject you have already spoken to us. Today, following the agreement of 5 September, we hope, Commissioner, that we can avoid new supply blockages, and avoid the entry onto European markets of additional quantities outside the Shanghai Agreement. Similarly, we would hope that the revised agreement could take appropriate account of the interests not only of the European textile industry, which has put a great deal of effort into adjusting, but also of textile producers in developing countries who have suffered the consequences of the liberalisation of this sector.
Finally, Commissioner, how can we envisage building a sustainable future for the European textile industry beyond 2008? In the light of the recommendations of the Textiles High Level Group and of the European Parliament’s own-initiative report, what are the foundations for this future? In addition, the crisis linked to Chinese textiles has taken on, in addition to social and industrial aspects, a geopolitical dimension.
I therefore think that we must now ask ourselves how, in the long term, the European Union views its commercial relations with its major partners, particularly with China. We will also have the opportunity to debate this point when we discuss Mrs Lucas’s report. In the meantime, we must identify new avenues of development for the European Union’s industrial sectors, which will, in future, enable us to anticipate imbalances and to provide a competitive response to all global challenges.
The European Union must, at the next WTO Ministerial Conference in Hong Kong, support its partners’ efforts to combat the counterfeiting and piracy of textiles and clothing by effectively implementing the agreement on intellectual property rights, negotiate reciprocal access to the market by insisting on the removal of technical barriers to trade, and see to it that the social and environmental standards are applied by all. Would that not, Commissioner, be the best way of ensuring that, ultimately, we could all trade on an equal footing?
Mr President, Commissioner, ladies and gentlemen, I would like to begin by congratulating the Commission on concluding the textile negotiations with a positive outcome. We know how complicated and how difficult that was and our Group would like to congratulate you warmly on that.
I very much regret that the Council is not present for this debate. We have just seen how necessary it is for the Member States to act coherently, and I find the Council’s absence from this debate most unfortunate; I would like it to be informed that we are not happy about it.
I would like to return to a few points that Mrs Saïfi has already raised. The safeguard measures were introduced in the context of the WTO negotiations; that also shows how skilfully the Commission, the Member States and the relevant parliamentary committee negotiated at the time. We in Parliament have always said that this is necessary.
Regarding the first crisis we have just seen with safeguard measures, Commissioner, I would like to ask you something on behalf of my Group. Do you believe that the safeguard measures proposed during the WTO talks and agreed to by China are adequate in the light of the crisis? Do you think that the safeguard measures perhaps need to be reviewed again and possibly amended?
When you reply, which you are welcome to do in writing, I should be grateful if you would again make an assessment of the Member States’ role in this crisis and suggest what must be changed in future.
There is one point you raised, Commissioner, with which I wholeheartedly agree. You said that China has already become a political and economic world power. That clearly shows, of course, that many of the talks we have held in the past, in the WTO or in connection with other international agreements, are now presenting us with a new challenge. We are now dealing with major world powers: China, India, too, in other areas with its software industry, Brazil when it comes to sugar. What challenges do you believe the European Union will have to face in the future in the light of this situation? You said that business is capable of taking on the competition and pointed out that we are the second largest exporter. My question, on behalf of my Group, is this: do you believe that is enough? Do we need to do more, especially for small and medium-sized businesses? Do you think the aid we sometimes give to firms, many of which even then are guilty of outsourcing, is sufficient? Or would you as the Commission suggest that we need more controls to keep a proper check on it?
My final question is this. What do you think of the idea of introducing a European label for products, including textiles, so people can see the conditions under which they were made and the standards to which they were produced?
Finally, thank you again and I look forward to your answer.
. Mr President, Commissioner, I have been trying to figure out for some time why people have not seen the disturbing developments of textile dumping from China coming any sooner, even though these developments could be clearly deduced from the product categories that were liberalised before.
I hope you will not mind me saying this, but the measures that were taken on 5 September to eliminate the quotas, particularly those on the textile products that were blocked in European ports, are reminiscent of a game of panic football.
It is obvious that the memorandum of understanding, which Commissioner Mandelson brokered with China in June, and which entailed the imposition of quantitative import restrictions on ten product categories, was very badly prepared. How else can we explain why less than two months later, the quota for 2005 has already been used up? The blocked goods were hurriedly cleared, and the June agreement ignored, with all the confusion that this entailed for producers, traders, buyers and consumers in the textile industry.
I have a few very concrete questions, Commissioner. Where do we go from here? How can the existing uncertainty and confusion be dispelled in an industry that is struggling as it is? How do people envisage the further implementation of June’s memorandum of understanding? How will imports from China be monitored in the coming months? And what if, within a few weeks’ time, another load of clothing is stuck in European ports? And what about the quotas laid down for subsequent years?
As you can see, the latest agreement with China clearly produces far more questions than it answers, and I fear, Commissioner, that the Commission does not have those answers either. I hope you can convince me otherwise.
. – Mr President, Commissioner, ladies and gentlemen, what we are now seeing in the textile sector is the beginning of a trend or the emergence of a trend that has been going on for some time and is going to accelerate and become more acute.
We are faced with the fact that world trade is no longer what we used to imagine it would be in the future. We always assumed that we here in Europe would do high-tech, while everyone else would supply us with cheap raw materials and cover our basic needs, as it were. That strategy is not working because development has proceeded much quicker, as with textiles in China, for example.
If we are now saying that the agreement, the memorandum of understanding, has given us a breathing space, then it really is nothing more than that and will at best only slow the trend down somewhat, but it will not solve the underlying problems. Europe is not adapting quickly enough.
I also note that European interests are divided in this matter, between consumers, traders and politicians. Consumers want cheap T-shirts. At the same time, a growing number of people in Europe are supporting campaigns like the Clean Clothes Campaign, promoting products that have been made under fairer conditions. People want ethical standards in production; they also want ecological standards in production. At the same time, however, everyone wants to have these low-cost products. The traders are the same.
I would like to ask you a question, Commissioner. If you say you believe the Commission acted diligently, how could the fact that any amount of Chinese-made products have piled up in the ports within a very short space of time be overlooked? I fail to understand how European Heads of Government can attend the opening of firms that have relocated to China and then come home and complain about competition from China.
. Mr President, there is none so deaf as he who will not hear. This is a proverb that applies very well to the Commission and to Commissioner Mandelson.
At a time when the textile sector is experiencing a true industrial and social disaster, they were listening, but they were not hearing. In the matter that put us in opposition to China, the European Union threw in the towel by agreeing to reassess the import quotas. The proposals and calls for help from employees’ unions and professional associations in the sector went unheeded. The only winners in this affair are the dealers that fear neither God nor man, the saboteurs of European industry, masters of delocalisation at all costs.
Demonstrating quite extraordinary courage, the Commission and the Commissioner jointly decided that, faced with hundreds of thousands of job losses, faced with the closure of thousands of businesses, they urgently needed to do nothing. They therefore hid behind this schoolyard phrase ‘20 million Chinese or Indian shirts equals one Airbus’. This equation is particularly stupid, because even an absolute imbecile knows that it is not the textile producers who buy Airbuses but the airlines. I can even tell you a secret: when these companies buy aeroplanes, it is because they need them, and they expect to fund these purchases from their activities, not by selling shirts. Moreover, the United States was able to sell its Boeings at the same time as taking the necessary measures to protect its textile industry.
Faced with these pressures, with the anger of European workers and, above all, with the approach of the French referendum on the Constitution, you very strategically pulled out some tempting proposals, which were immediately received enthusiastically by all your friends in the club of two-faced hypocrites but which very quickly turned out to be nothing but smoke and mirrors. As you declared so cynically, globalisation is a game in which there are winners and losers, but we cannot say that to the people, so we are sometimes required to take tactical measures.
In order to defend the interests of employees in the textile industry ...
. Mr President, Commissioner, the textile industry is in crisis. Two egocentric ideas are threatening it: the single-minded attitude that refuses to see what is wrong with the new international division of labour. Today, even the high-tech industries are leaving the continent. We must fight against this deindustrialisation of Europe and not surrender to this mirage of the tertiary sector above all. The other idea is that of the ideology of the EU which consists, in your view, Commissioner, in seeing this industry as a relict and China being forced to look outwards as a smooth transition.
We must open our eyes if we are to save this industry. We must re-establish the principle of Community preference as provided for in the Treaty of Rome so that competition is not competition between social systems. We must re-establish a competitive monetary policy so that we can fight on an equal footing against the monetary dumping of the dollar and of the yuan. In the immediate future, let us encourage China to concentrate on supplying its internal market, let us re-establish the quotas according to the 2004 standards and let us not forget the poor textile-exporting countries that are the main victims of this irresponsible policy. Mr Mandelson said that ‘the EU is the most open economy in the world’. I will translate: ‘It is the least protected economy in the world’.
Mr President, Commissioner, seeing one child die every minute in the developing world from whooping cough or from measles, when there is a vaccine, is heartbreaking.
Well, it is the same for textiles and delocalisation. Watching jobs dying, watching businesses dying by the thousand, seeing all of these diseases of globalisation, when there is the possibility of developing new customs technology, is an incredible piece of obscurantism. I have explained this to Mr Mandelson. Today, the old generation of customs duties is highly complex, with quotas, tariff peaks and non-tariff barriers. It is all technically complex and inefficient.
We could, however, make it much simpler. We simply need to invent, as we in France did for VAT in 1954, a customs duty deduction. Under this principle, the customs duty payable on the textiles would provide the Chinese exporter with a customs credit that would be deductible on his purchases in Europe. The Chinese exporter could use this customs credit, either on the stock market or by rediscounting it to the banks, and, very simply, we would have invented customs VAT, which has taken 50 years to spread.
I have explained this to Mr Danet, Secretary-General of the World Customs Organisation. I have sent a note to Mr Mandelson. Seeing where we have ended up because of technological obscurantism, though, being unable to invent a new generation of customs duties, is heartbreaking, Mr President.
– Mr President, the go-ahead for the unblocking of Chinese textiles was clearly a concession to China. It is contrary to the Shanghai philosophy of a controlled increase in imports in order to give the European industry time to adapt. The bureaucracy of the Commission bears a great deal of responsibility here. The Commission has given preference to the interests of importers. The crisis in a traditional industry, the European textile industry, comes before them. Factories are closing one after the other. Workers' jobs come before the interests of importers. That is the European interest and the European Commission, the guardian of European interest, is being called on to protect it.
I personally am not in favour of neo-protectionist trends in international trade. Nonetheless, aggressive Chinese imports demonstrate that the balance of the world trade system depends on converging systems, institutional transparency and converging social and environmental protection standards. It also depends on effective protection for intellectual and industrial property and avoiding economic, social and ecological dumping practices. In addition, I believe that effective measures for the gradual adaptation of the European textile industry are needed, as are the necessary balancing measures in keeping with WTO law. The Commission needs to leave all the bombast behind. We, Parliament, have Mrs Saïfi's report and the relevant motion which accompanies it; we are pointing out the way forward for the European Commission.
– Mr President, Commissioner, the recent review of the memorandum of understanding with China, which took place on 5 September, is perhaps today a lesser evil rather than an actual success. This review stems from the Commission’s apparent inability to guarantee compliance with the international agreements to which it is signatory. The flood of textiles since January 2005 had been on the cards and it is appalling that the Commission was neither ready for it, nor sufficiently flexible to react to it.
Furthermore, the practice of reviewing in September an agreement to which it had signed up under oath three months earlier does the Commission no credit on the international stage and severely weakens it in future negotiations. The Commission’s fragility is alarming and has, worse, instilled among European businesses, producers and importers alike, an atmosphere of uncertainty in terms of marking out strategies, which we must act quickly to dispel. I should therefore be grateful, Commissioner, for direct answers to the following four questions:
One: the Commission continues to regulate production in the EU, for example with the Reach Directive. What specific plan does the Commission have in order to ensure that the opening up of Europe’s markets will actually be accompanied by international compliance with minimum rules on human rights, the environment and workers’ rights?
Two: the high-level textiles group has recommended a range of political measures aimed at speeding up the process of revitalising the competitiveness of European textile regions, a recommendation accepted by the Commission. You referred to these initiatives, albeit very briefly. What exactly is the state of play with regard to these measures and to what extent does their implementation depend on the financial perspective?
Question three: what guarantees can the Commission give us that the September agreement will not suffer the same fate as the June agreement? What capacity and/or desire has the Commission acquired since that time to monitor the agreement and ensure that it is honoured?
Question four: given that the problems facing the footwear industry are similar to those of the textiles sector, can the Commission confirm the rumours that anti-dumping measures are in the pipeline for implementation in 2006? Thank you very much in advance for your answer, Commissioner.
Mr President, I represent a constituency with a long history of leading in the textiles trade. The cotton mills of Lancashire helped form the backbone of the industrial revolution in the United Kingdom. Much of that has changed over the years. Mills that once employed thousands now employ in the very low hundreds.
It was unfortunate in Lancashire that the management of the process was not provided at a governmental level and many valued people found themselves with redundant skills overnight. The provision of knowledge to empower and innovate was not catered for at a national level. The new changing circumstances that we face must not be allowed to be a repetition of that experience, but rather a window through which we evolve our industry.
The so-called 'bra wars' have been the unfortunate side effect of our lack of foresight and preparation. Nobody is expecting change overnight. We should not forget how remarkable it is that China and Europe have found themselves able to reach such a compromise under immense pressure, but the first tentative steps must be taken immediately before the situation worsens. We require management, not protectionist measures. The agreement reached is a sticking plaster on future trade relations with China and European industry must find a way to compete with low-cost competitors.
Commissioner, I am sure you will agree that current circumstances cannot be allowed to continue. What specific measures do you intend to initiate immediately to provide the management that EU producers so require? We simply cannot be caught unprepared and off guard again.
Mr President, I wish firstly to thank the Commission for not, as it happened, allowing things to go completely wrong. If EU industry is to have a chance in the future, it will not be heavy industry that holds its own but industry that is leanest, most environmentally sound and most knowledge-intensive and that also goes easy on resources. What we have witnessed in this case has, in fact, been quite shocking. It is specifically the old-fashioned heavy industries that have tried to do others serious damage by invoking state protection in accordance with the most repellent traditions of the rich OECD countries whose desire has been to protect their own markets but force poor countries to open up theirs. As a rule, the result has been twice as much harm caused to the poor.
The fact is, the rich countries must open themselves up and also pin their hopes on renewal. It was of course in order to guarantee this whole process that ten years were spent on developing the Multifibre Agreement. There are, in actual fact, countries that have taken these matters seriously and that have managed to adapt, and without job losses. Going back on the agreements would penalise those countries, for they cannot possibly compete successfully with government-protected sunset industries. This is of course exactly the same as what is happening within the chemical industry, where another ‘Chemical Ali’, backed by governments, is coming along and trying to destroy modern industries. We must hope that the industry we obtain is one that can hold its own, even if the poor countries get their act together, and we must do everything we can to help the poor countries thrive. That is not something I can go into here – there is not time to do so – but that is what the aim must be, rather than that of isolating ourselves again to the detriment of everyone concerned.
– We had hoped for something fresh from the Commission. We had hoped for practical measures backed by appropriate, urgently-needed resources to implement important proposals laid down in Parliament’s resolution of 6 September. What we heard, however, was more of the same, and attempts at defending the indefensible. Let us cast our minds back:
On 1 January, the liberalisation of the textiles and clothing sector was accompanied by an exponential increase in imports to the EU. The Barroso Commission had been warned of the grave social and economic consequences for countries such as Portugal, and of the pressing need to activate the safeguard clauses provided for in the trade agreements. Yet it was not until 6 April that it implemented these clauses, albeit watering down the impact of their implementation. It then took until 17 May for it to open talks on just two categories of textile products, leading to the presentation on 10 June of an agreement, which quite apart from turning its back on the use of the safeguarded clauses, was laden with booby-traps. Once again, because of the absence of regulation on implementation, it did not enter into force until 20 July, which gave the large European multinational importers and distributors time to undermine the import limits agreed in June.
In September, the Commission, pandering to the wishes of the large multinationals, this time acted quickly, and forced the admission of millions of textile and clothing items, going back on what it had itself agreed. The moral of the story is that those who have gained from the liberalisation of the textiles and clothing trade are the large importers and distributors; it is they who have raised their profit margins to ever more outlandish levels. The losers are the European textiles industry, the workers and the thousands of micro, small and medium-sized enterprises.
First of all I would like to express my satisfaction with the fact that the Commission has agreed to restrict the import of Chinese textiles, which have swamped Europe and the developed world, even though it has unfortunately taken exactly one year to do so, during which time events have unfolded as expected. Last year, when the Commission was informed of the forecast, and a few politicians, myself included, were sounding the alarm, Europe failed to say anything and sent no warning signals, either to China or to the retail chains, and failed to prepare in time for rapid monitoring. It was a mistake not to make it clear to retailers before they signed contracts that the EU would take protective measures and limit the growth in imports to acceptable levels, and that we would not foolishly sit back and watch an industry that provides work for millions of women in southern and central Europe die out.
Unfortunately limits were imposed only after six months had passed, after massive import contracts had been signed, and after the goods had clogged up European ports. It was clear that the Chinese expected vast quantities of goods to be allowed into Europe. This agreement turned out to be a mere scrap of paper. This begs the question of whether it was meant in earnest. Critics say that it was just a matter of reassuring the European Parliament. I do not share this view, which is why, on behalf of Czech textile workers and others, I demand that the quotas be enforced for one further year, until the end of 2008. This would balance out the agreed limits that were exceeded after June.
Above all, however, I would call for this respite to be used to change the EU’s trading strategy. All economic and political levers should be used to force communist China to open its own markets on a reciprocal basis, to accept the International Covenant on Civil and Political Rights and the Covenant on Economic, Social and Cultural Rights, and thus to comply with minimum standards in the near future. It should also be forced to stop circumventing the ban on state subsidies to exporting companies, to limit trade piracy and to assume partial responsibility for industrial waste and for repairing environmental damage.
I believe that the EU will ultimately become a strong player on the world stage, and that the Commissioner will become a strategic decision maker, rather than simply an arbitrator of the occasional dispute.
Mr President, Commissioner, the reality is that the total opening up of the textile trade on 1 January of this year led to an avalanche of Chinese products. The Commission proposed restricting these imports and, as a result, reached the agreement in June. Taking advantage of the time period necessary to establish this agreement, however, certain European importers accumulated a large quantity of goods.
The new agreement of 5 September 2005 contributes to resolving this problem, which had reached a point at which it was not benefiting anybody. But that agreement cannot be described as satisfactory, because it has given the impression that there has been a lack of rigour.
Some people have said, right here today, that the textile industry should have adapted more quickly because it had known what was going to happen for the last 10 years. But I would predict that, if we do not deal with these challenges in an ordered manner, though we are talking about textiles today, tomorrow we may be talking about cars or communications and information technology products.
This is not an argument between free trade and protectionism, but rather what we want is increasing, but fair and transparent, trade, which respects minimum social and environmental standards.
Finally, I would like to draw your attention to a situation that is causing alarm in the sector. In addition to the well-known distribution chains that produce goods in China at stable prices, unfamiliar makes have appeared that declare unusually low prices, which do not even cover the cost of the raw materials for the product.
For example, prices of trousers entering the Union can oscillate between EUR 6 and EUR 0.43; in both cases we are talking about trousers produced in China. In my country, these practices represent around 40% of imports originating from China.
I suspect, Commissioner, that we are dealing with a case of fraud, in which the value declared in customs is being used to reduce the importer’s tax bill, both in terms of the Community tariff and in terms of VAT. I would therefore like to know what decisions the Commission is going to take in this regard.
Mr President, yet another business in the south-west of France has just announced that it intends to cease production. As a result, 54 textile workers specialised in the production of luxury cloth are at risk of long-term unemployment in an already devastated region.
The situation we are experiencing is catastrophic. Large numbers of jobs have been lost in this sector since the start of 2005. The recommendations from the high-level group prepare for the future but what will happen in the short term?
Commissioner, you say that we have a respite period of two and a half years, following the agreements that you have signed. However, we must act fast, and I would suggest a number of paths worth considering: authorise the Member States to use the Structural Funds reserve to assist businesses suffering cash-flow problems, and to help them to innovate and restructure; assist businesses in creating consortiums so that they can form a true commercial force able to conquer the Chinese market; impose social and environmental criteria; require product labelling that indicates the country of origin; and, finally, as the speakers before me have already said, create true European labels.
– Mr President, the problems in the European textile industry were foreseeable several years ago and they would not have been an isolated example, given that similar situations exist in the production of other goods, such as footwear, automobiles, steel etc.
Capitalist restructurings in world trade, especially in the textile industry, result in huge profits for large textile export and distribution groups and big business in general. At the same time, thousands of workers are being thrown out into the street of unemployment. According to the official statistics of the European Textile Organisation, 1 million jobs will be lost in the Member States by the end of 2006.
What is all this talk of the invasion of Chinese products into the Member States trying to hide? Obviously it is trying to hide the responsibilities of the European Union and the governments of the Member States, the anti-grass roots policy whose criteria are competitiveness and the profit of big companies, of big business.
The workers need to draw the necessary political conclusions, given that the statistic quoted in the relevant reports is this: that 60% of Chinese exports to the rest of the world come from foreign investments in China. That is why radical changes are needed at the level of the economy and government for fair international trade and grass-roots prosperity.
Mr President, the textile industry is highly wage- and labour-intensive. It consists mainly of small and medium-sized firms and has successfully gone through a great deal of structural change in Europe in the last 30 years. We are not at the beginning. The crisis that has now been triggered by the dramatic rise in imports from China is not, however, affecting companies in the European Union alone; it is those in some of the world’s poorest countries, Bangladesh for example, that are primarily affected. They are the ones that are suffering the most. So is our customs union partner Turkey. It would be completely wrong for the European Union now to insist unilaterally on new subsidies. As the Commissioner rightly said, we need to concentrate on innovation, on efficient methods of production.
On the international stage, of course, the Commission must enforce standards and try to ensure that fair conditions for competition prevail. Unfortunately, I am unable to join in the eulogies that say the Commission got everything right in 2005. It waited too long. The high-level group constantly put us off. Then it gave only half a response, did not know that imports were piling up in the ports. The praise for the Commission is therefore very muted.
I would also like to make clear, however, that there are two sides to the question we are debating today. Consumer prices are also involved. We cannot ignore the fact that our consumers in the European Union like being able to buy low-price textiles. Europe’s two largest groups, H[amp]M and Zara, are proving tremendously popular with consumers. This, too, is connected with the fact that the international division of labour cannot be stopped in such a labour-intensive sector. The Commission can however, especially this year, provide a better and more sensible environment for it than in the past. I call on the Commissioner to act sooner and more decisively, not to devise new programmes of subsidies but to ensure that conditions are fair.
Mr President, Commissioner, in the course of this debate you have received a few congratulations and many criticisms. I think that, above and beyond all the polemic, this is due to Parliament’s grave concern regarding the future of the textile industry and above all, which is the striking aspect of this matter, due to the perceived lack of foresight on the part of the Commission and of the Member States. True, you have mentioned an unprecedented increase in volume, but this increase in import volumes was anything but unpredictable. Everyone knew what we were dealing with regarding the end of the multi-fibre agreement and the lifting of quotas on 1 January this year.
Consequently, I cannot understand why we had to wait for so long for the Commission to react. We had the option of bringing safeguard clauses into play, which is permitted under the WTO’s rules. It was not at all necessary to wait for agreement from the Chinese, nor to wait until June.
Furthermore, we also question the conditions under which the protocol signed on 10 June has been implemented and the way in which we ended up in this imbroglio of 85 million products piled up in Customs and breaches of the quotas agreed for 2005. How is it that appropriate measures were not provided for when the agreement was signed and what guarantee do we have that the conditions of this agreement can be kept for the two and a half years to which you referred and which are supposed to give the sector time to organise its restructuring.
The professional textile and clothing association has signalled the loss of 165 000 jobs since the beginning of the year and projects that one million jobs will be put at risk by the end of the year. Can you confirm these figures? What measures does the European Commission intend to take? Can the restructuring fund, which was defended by Mr Špidla and the previous Commission, be used to help the employment areas and businesses worst affected?
Finally, several speakers have referred to the structural problems now posed by competition with China, which distorts competition in reality, according to the WTO’s rules: export subsidies and hidden aid, such as the provision of electricity or interest-free loans given to state-owned businesses by state-owned banks. We could also ask ourselves whether it is time to raise the question, along with the other partners of the European Union within the WTO that are targeted by this increase in Chinese imports – Bangladesh, Turkey, Tunisia and Morocco – of fundamental social standards. Does the Commission intend to talk to these partners and to put these subjects on the negotiating table, particularly at the Ministerial Conference in Hong Kong?
Mr President, the European textile industry is in crisis, and China is being blamed for that. This House’s left-wing Members in particular are calling for the market to be sealed off again. The Committee on Regional Development is calling for new programmes to support the European textile industry. Sealing off and subsidies – if that is all we can think of in this age of globalisation, then this sector must be in a really bad way in Europe.
Fortunately, the European textile and clothing industry is a lot further ahead than the politicians, because the companies in question have been facing up to global competition for decades. For a long time now, they have been strengthening their competitive core areas in the European Union: research, marketing and finishing, and developing supplier structures in the Far East, especially in China. The European textile industry did not receive any subsidies for this structural change. That is why more than 100 000 jobs were lost in the Dutch-German border region, for example.
Unemployment is nevertheless now far below average in the regions concerned. That is precisely because there were no subsidies to preserve the existing structure. It is because the European Union supported structural change outside the textile industry, in technology centres and redevelopment, for example; you remember the RETEX programme from the past.
New programmes specifically to support the textile industry are not the way. Firms in Europe that have regained their health by slimming down would not understand if their ‘reward’ was now to have to compete with neighbours that were suddenly subsidised. Instead of distorting competition with subsidies, we must shape the regulatory environment. This includes, for example, making patent protection easier, prosecuting product and trademark pirates consistently and expanding research capacities, particularly in nanotechnology, new materials and production processes. We must help the affected regions, not by using operating subsidies to delay structural change but by pursuing an active structural policy.
– Mr President, the textile and clothing industry in Greece is in dire straits.
I should like to quote the Commission certain statistics: in 2004 alone, redundancies exceeded 15 000. Recently, new textile factories have closed in areas of Greece such as Corinth, Thessaloniki and Thrace. It is a crucial problem and the traditional productive fabric of the country is being damaged and unemployment is increasing.
However, this is a wider problem; it is a European, not a national problem. That is why active rather than passive intervention is needed. The question is how is the European Union reacting and how is it making use of the mechanisms of the World Trade Organisation. The question is what integrated European policy does Europe have at its disposal to modernise and strengthen the competition of the European textile industry. European citizens do not believe today that the Shanghai agreement was the most correct framework; or they probably believe that it was very late coming. Just as European citizens believe that the September agreement achieved by the Commission will not stand up. The problem will bounce back even more strongly next year.
It is very difficult, Commissioner, to persuade the European citizens losing their jobs and finding themselves unemployed that the European Union has every interest in full liberalisation because it can export its goods and services to China. This is simply because not all European countries have heavy industry, they do not all produce cars and airbuses.
The European Commission needs to formulate a new integrated strategy for the textile industry in the run-up to the crucial milestone of 2008. It needs to be more proactive in defending the rights of the European Union at the World Trade Organisation.
To close, I call on the Commissioner for the European Commission to tell us what it intends to do about the textile companies financed from Community funds which then either relocated outside Europe or closed. It is a particularly important issue which requires an immediate response from the European Commission.
Mr President, Commissioner, ladies and gentlemen, nothing is so susceptible to structural change as the textile industry. We went through this painful experience in Austria a few years ago, when the textile industry in the province of Vorarlberg, where it had traditionally been based, collapsed overnight as a result of relocation to other countries – at that time to Hungary, and later to Romania, then Ukraine, now Serbia, and so on.
Today we are faced with a global phenomenon. The trade conflict with China has made us all very much aware of this. What did we do? We adapted, we went in for modern technologies, we went into research, we created an economic environment that has made Vorarlberg one of the most modern high-tech locations in Europe and has made it competitive. What I am saying is, we must create an environment where the European Union can be competitive, too.
What has happened in the past, wavering between liberalisation on the one hand and applying the brake by reintroducing protectionist measures on the other, cannot be the way. We must find more sustainable solutions, sustainable solutions that also ensure that we know the conditions under which products are made. It is clear that China is taking a lot of measures to help state enterprises that are also distorting competition here, such as interest-free loans from state banks, export subsidies, hidden subsidies in the form of free electricity supplies, etc.
I remember attending a short conference held by one of Europe’s textile manufacturers and traders, who pointed out that China is quite naturally pushing its textile products on to the market because half its earnings have to be in foreign currency. If we are talking to China, we should therefore also be stressing that Chinese firms should be relieved of this pressure. That would unquestionably help the European textile industry.
Mr President, unlike many of the previous speakers I would like to say that the Commission has done well in the case of textiles, in this situation of conflict between industry and trade where everyone in the European Union was trying to go behind the other’s back. The Commission has done well with the measures it took in connection with the talks with China.
Before we spend a long time talking about where the textile industry is going and what we can keep here, it would be better – and I am saying this as a member of a textile trade union – to talk about an orderly withdrawal of the textile and clothing industry within the European Union. That does not mean there will be no textile industry at all – quite the contrary. There will still be the technical textile sector, high-tech with nanotechnology, the beginnings of which we already have. That will be what remains of the textile industry in Europe. There will still be a remnant of in the European Union, but it will be no more than a remnant. That is why we must talk about an orderly withdrawal. An orderly withdrawal of course needs alternatives for those employed in these sectors. Today the Council is again conspicuous by its absence from this debate. I am saying that specifically for the British Presidency, which has insisted there will be no more money for the European Union. I am not asking for money for the textile industry. I am asking for money for the regions where, despite agreements, employment will plummet by more than a million in the next few years. That is what we need in the European Union.
We should also give some thought to a matter about which I would like to ask the Commissioner a question: should we not be talking about textile labelling? Labelling must be discussed with the WTO. I mean labelling that would cover both social and environmental aspects. The WTO should also require China to implement human rights and ILO standards. That is the best way for further development. We must focus on our own workers and also on the workers and on development in China. Then we will be ready for the development we need in world trade.
Mr President, the question at issue here is the political management of globalisation, so that we can encourage the orderly development of trade and avoid market disruption. A balance must be struck between EU textile protectionism, which costs an extra EUR 270 per year for each four-person household, and complete market distortion. It is a difficult tightrope. Yes, as politicians we are operating in the sphere of practical politics and not pure economic theory.
We cannot have a situation such as that which arose this summer, when the sale of 80 to 90 million items of clothing and textiles was blocked in the warehouses of Europe, paralysing European businesses and damaging their trade relations with Chinese counterparts. We need more flexibility to manage unforeseen changes in global trade.
That involves setting up a level playing field where everyone plays by the same rules. It is essential that the Commission does its utmost to enforce the terms of trade agreements where exporters to the EU comply with international norms on workers' rights and environmental standards. The Chinese have the advantage of cheap labour and sometimes, by our standards, questionable labour standards. But let us be honest, the textile industry in Europe is one of the lowest paid too and the more educated our workforce becomes, the less inclined they are to take up the sewing machine. There are a lot of circles to be squared here, less revisionism about what conditions were like in our industries years ago, and we need an honest, open dialogue.
There is tension, even within the EU, as to how it should be handled. Since the setting-up of import quotas, Chinese textile exports to the EU are allowed to grow by between 8 and 12% for the next couple of years. The Spanish and the French have one view on how this should be handled, the British, Irish and the Nordic countries another view. Those speaking on behalf of retailers and consumers take one view, whereas those in relation to producers have another view. My own government has in recent years changed its policy and now actively encourages and assists Irish companies to source in the People's Republic of China and elsewhere. We have no choice since we joined the European Union and lost our advantage to the Euro-Mediterranean producers.
We need open and honest dialogue and need to look to ourselves internally first.
Mr President, ladies and gentlemen, the best thing to do concerning our trade relations with China and Asian markets in general is to desist from an unequal contest that will cause irreparable damage to European industry: the textile industry today, manufacturing tomorrow, then the car industry, technology and so on.
Trade relations should properly be based on mutual respect for Community laws and that is not happening at present. One need only think of the indiscriminate use in those markets of materials, including chemicals, that are now prohibited in Europe and indeed of the abuse of workers who in that economy have no representation, the exploitation of children, prisoners, slaves and in short of those who lack any kind of protection by society.
The agreement that has just been reached and the unblocking of the blocked goods cannot constitute a definitive solution to the problems that have emerged. We need a fundamental change of course to bring us back to equitable conditions and respect for rules binding on both parties. Perhaps a first step might be to investigate the idea of bringing back quotas and customs duties, at any rate on a short-term basis, to limit the damage, as well as considering the issues of traceability and trademarks. Something is now being done to remedy the previous lack of action by the Commission.
Last July’s text in defence of intellectual property and against counterfeiting and piracy certainly made a start in defending our textile businesses and our economy in general. This is the aim, Mr President, of the two amendments tabled by over 40 Members on which voting will take place this morning. I hope that they will be incorporated in the Lucas report: one of them welcomes the proposal for a directive on penal sanctions and the other concerns respect for environmental measures.
. Mr President, I wish to begin by expressing my gratitude for the congratulations and also for the understanding that has been shown for the difficulties of the situation. I am also grateful for the concerns and critical remarks that have been voiced. I have already addressed some of these in my introductory remarks. The Commission is prepared to learn from the situation and to take on board all relevant concerns and criticisms.
When we deal with China, we of course take into consideration the geopolitical aspects and the important role China plays in the world. However, in this particular case, we are giving preference to the aspects of trade policy, the interests of our textile industry and even to the possible social consequences of the situation. Our trade policy vis-à-vis China – the memorandum of understanding and even the agreed minutes – are aimed at establishing a sustainable future for the European textile and clothing industry, which is basically competitive. We are very strong in upmarket products, for instance, and we are the second largest exporter of textile and clothing products in the world. The memorandum of understanding has given our textile and clothing industry additional time to prepare for the challenges it faces.
Measures are also aimed at protecting the interests of the Maghreb states, as well as those poor developing countries which export textile and clothing products. The work on the reform of the rules of origin and origin-marking, which is being considered by the Commission, is also intended to help the developing countries.
Concerning the problems of implementation of the memorandum of understanding and the question of whether the Commission acted too late and lost time before May 2005, I would remind you that we first had to evaluate the situation and examine the quotas. Some Member States were late in submitting or providing the necessary information.
It is true that there has been a huge stockpile of textile products and there were many reasons for that. One of the reasons is that it occurred in a short period between the signing of the memorandum of understanding and its entry into force, and some importers even put in orders in an attempt – ultimately unsuccessful – to block the system. At the end of the day, we had to apply a flexible solution, which was the advance use of the quotas for 2006, but of course this did not result in any increase in the quantity of the textile products which China will be able to export.
The agreed minutes and the monitoring will prevent similar problems, similar bottlenecks, and the Commission regularly makes the quotas public in order to inform importers.
Many speakers referred to the burning issue of counterfeiting and there is no question that the Commission is firmly committed to combating it. I want to refer to the customs cooperation agreement we signed with China, which entered into force this spring and for which we have high expectations.
As far as the prospects for the European textile and clothing industry are concerned, several questioners asked whether the industry needs protection. My answer is 'yes' and the measures concerned appear to be good enough, although we are prepared to review them.
One measure, for instance, is the ongoing anti-dumping investigation on footwear. In reply to another question raised, Chinese garments are subject to the same provisions as EU products.
Of course, we cannot extend the quotas after 2008, but as far as other solutions like outsourcing are concerned, my answer is 'yes'. However, the real solution is to further strengthen the competitiveness of the European textile industry through research, innovation and investment, but certainly not at the expense of environmental protection and environmental standards. But we will urge, encourage and help China to respect these same standards, as well as urging it to respect ILO standards. So, we understand the situation in its full complexity.
These were the most important points raised during the debate. In the limited time available, of course, I cannot answer all the questions raised.
The debate is closed.
The next item is the report by Mrs Caroline Lucas, on behalf of the Committee on International Trade, on prospects for trade relations between the EU and China (2005/2015(INI)) (A6-0262/2005).
. Mr President, it is very timely that we are having this debate on my China report straight after the debate on textiles. The thrust of my report is that the textiles industry is really just the tip of the iceberg. We are talking about textiles today, but tomorrow it will be footwear, the day after that it will be bicycles, and then automobiles, machine components or high-tech goods. What we are facing here is not just a one-off issue limited to one sector, but a systemic issue, a challenge of much greater scope than I believe the Commission recognises.
What we have heard from Mr Kovács echoes what we hear all the time from Mr Mandelson too. To be honest, it is not very reassuring. What we are hearing from the Commission is an extraordinarily complacent and also rather patronising attitude that somehow, all we need to do in the European Union is to move a little bit further up the higher value-added chain and even perhaps to give up what is left of our old manufacturing base and concentrate instead on the knowledge-based industries. That kind of idea seems to be in complete denial of the fact that China is developing its own lower-cost but highly-skilled expertise in those areas too. Almost 20% of China's exports are now classified as high-tech. With over 2 million graduates every single year, there is every reason to believe that percentage will grow.
The traditional assumption that the EU and US will keep leading in knowledge-intensive industries, while developing countries will somehow just be left to focus on the lower-skilled areas, is rightly being seriously contested. This is a patronising and complacent attitude and one that is completely out of date and out of tune with where we are today.
That is why my report calls on the Commission to rethink its strategy, to wake up to the fact that old fashioned concepts of national comparative advantage simply no longer apply in a world where brain power can zip round the globe at the flick of a computer key.
The importance of rethinking that old trade paradigm is crucial, not just for employment in the EU, but also for the survival of many developing countries' industries as well, including some of the poorest in the developing world. To take the example of textiles again, we have heard already in the debate how countries such as Bangladesh, Laos, Cambodia, Sri Lanka and Nepal all depend on textile and clothing for the vast majority of their industrial exports. Many of them face devastation as a result of increasing volumes of cheap Chinese exports. Not only are they facing the closure of their own factories, but we are seeing Chinese competitive pressures forcing down social standards, This essentially savage free trade dogma means that some of the poorest countries in the world are being thrown into cut-throat competition with one another in a race to the bottom on wages, social standards and, basically, anything that can be made cheaper.
In the Philippines the government has ruled that the minimum wage will no longer apply in the textiles sector. In Bangladesh restrictions on night work and overtime are being lifted. We are seeing these key standards that have been fought over for very many years now being rolled back in the name of trying to be ever more competitive.
As well as demanding a complete reassessment of the trade model, it is clear that we also urgently need to redouble our efforts to ensure that international trade is based on a platform of minimum social and environmental standards. It is clear, unfortunately, that China's competitiveness is built, at least in part, on its exploitation of its workers and on its externalisation of social and environmental costs.
For example, although in theory at least China has strict laws when it comes to what is in its rule books, in practice those laws are flouted time and again. It is a shocking fact that over 100 000 people per year are estimated to die in work-related accidents in China.
The report calls for minimum social standards, the ILO standards, trade union standards, and cooperation between European trade unions and those groups that are trying to set up similar bodies in China. It also looks at the environmental impact of the development model which we in the West have also followed. We need to change it, but what we see in China is the acceleration of that model. The impact is clearly a massive one on the resources of other nations. China is already the world's second largest consumer of oil and water and trails only the US in CO2 emissions.
It is only by challenging the key free trade model that we can really make sure that all workers in the world have the chance to earn a decent livelihood. I urge Members to support this report.
. Mr President, firstly I would like to thank Parliament and the Committee on International Trade for putting this very timely and important issue on the agenda and I would also like to express my personal appreciation to the rapporteur, Ms Lucas, for the report.
The Commission highly appreciates this report and sees it as a very valuable contribution to its policy making. China's rise is a challenge, but it is also an opportunity. Both aspects are well reflected in this report. When the report says that Chinese expansion will bring enormous beneficial possibilities but also raises legislative concerns for European industry, I can only agree, and it is in precisely this balance that we have to act.
Let me give you a few facts regarding the latest strengths of our trade relations with China. It is clear that China is a big economy and will gradually become competitive in more and more industrial sectors. Just like the EU or the US, China is likely to produce a broad range of industrial products. The challenge for Europe is not only to trade Airbus planes for tee-shirts, but increasingly to trade similar products within the same sector, so that European firms prosper as a result of their products' distinctiveness and quality. For example, parts of Europe's textile industry remain very competitive. At present Europe's overall trading position remains strong due to its ability to sell upmarket products. The EU is the first exporter of goods and services and the first direct investor abroad.
This is a key point for the linkage between competitiveness and the EU social model. The EU produces value-added upmarket products and can sell them abroad due to settled non-price factors such as innovative features, quality and reputation, continuity over time or related services. However, the EU position is under challenge. The European industry is losing ground in high-technology products. It is trailing behind in several high-tech products, whereas China is rapidly catching up.
The EU position is also at risk due to the geographical orientation of its exports which are strong in countries where demand is static, but less well-positioned in rapidly growing areas such as Asia. It is more a race to the top than a race to the bottom. EU companies cannot afford to miss market opportunities in these dynamic areas which already account for half of world import growth.
Europe's future is to focus on what we do well. The EU has a strong global export profile in high-quality and high-tech products and services which now account for about half of European exports and a third of world demand. However, continued innovation and investment in this comparative advantage is crucial. Better respect and enforcement of intellectual property rights at international level is therefore of the utmost importance.
Addressing barriers to EU exports in third countries also accounts for the bulk of the potential to improve the competitive position of EU industry. The EU stands to win from the further opening of markets worldwide. By negotiating the removal of tariff and non-tariff barriers and promoting regulatory dialogues with our trading partners where appropriate, the EU can open new markets for its exporters. Therefore the Commission's Lisbon Strategy, the strategy of growth, jobs and competitiveness set out last February, rests on three pillars: opening markets to drive productivity and innovation; investing in education and research to enable us to compete; and reforming labour markets and welfare states to get people into jobs, improve employability and skills and extend opportunities to those whom economic developments are leaving behind.
We acknowledge the efforts China has undertaken to implement its WTO commitments as it enters into its fifth and last year of transition after its accession. We also have to make clear that unsolved issues have to be addressed.
In sectors such as automotives, telecom and banking there is a clear call for action on the Chinese side to get fully in line with its commitments. On our side we must use the whole range of instruments at hand to push these cases forward both bilaterally and multilaterally.
For good reason, this report gives special attention to lack of intellectual property rights implementation in China. This report and the public at large are right to say that while we acknowledge China's competitive advantage in particular in labour-intensive production, it is only just that our intellectual property is equally acknowledged and protected. We are not only speaking about CDs and handbags, but also machinery and hi-tech products. China has made progress in adopting adequate IPR laws; we now have to focus on issues of implementation.
The conclusion of a customs cooperation and mutual assistance agreement between the European Commission and China, which entered into force on 1 April 2005, is an important concrete development in this field. The fight against counterfeit and piracy, including the protection of intellectual property rights and security of the international supply chain, are the main EU priorities for closer cooperation in the customs area.
These issues, among others, will be discussed at the first meeting of the joint customs cooperation committee on 14 November 2005. Joint activities are already ongoing in the area of intellectual property rights where a working visit of a team of EU custom experts is scheduled at the invitation of the Chinese customs.
More generally, the newly established EU-China working group on IPR will concentrate on concrete business issues. We stand ready to assist China on this way forward.
Because, as the last OECD report has shown, it is very much in China's own interest, I am grateful that Parliament strongly backs our report on this issue. As an advocate of high social standards the Commission believes it is in the interest of all countries to ratify key ILO conventions and other relevant international agreements.
We believe that high social and environmental standards are fundamental for sustainable development and cooperate with our trading partners to this end in all relevant instances, be they bilateral or multilateral.
The Commission supports China's recent efforts to take greater account of environmental considerations and is actively engaged with China on ways to develop further environmental cooperation including technical assistance in the area of trade and the environment.
We believe the carrot of cooperation to be much more effective than the stick of clauses and conditionality in trade agreements. On several occasions this report mentions the need for in-depth knowledge of opportunities to do business with China. The Commission has taken the initiative and launched a tender for a study and a seminar on the future opportunities and challenges of EU-China trade and investment relations, also comprising ten sectoral analyses.
The result will be presented during a conference in 2006 and will be yet another important input for our way ahead. I also want to mention the prospects of negotiating a new framework agreement with China, reflecting the full breadth and depth of the strategic partnership between China and the European Union. This framework agreement will of course have an important and forward-looking agenda on the trade and investment side.
. Mr President, it was almost unanimously, let us say with one abstention, that this House’s Committee on Foreign Affairs, on 13 July, adopted its opinion on the report by Mrs Lucas, on behalf of the Committee on International Trade, about the prospects for trade relations between the EU and China. In its opinion, the Foreign Affairs Committee focused on the issue of the arms embargo as well as the enforcement of human rights in the People’s Republic of China.
With regard to some EU Member States’ intention to lift the arms embargo with Beijing, the Foreign Affairs Committee noted that such political action would be inappropriate at this time, mainly for three reasons. First of all, there has not been a significant improvement in the enforcement of human rights in China.
Secondly, the adoption of the anti-secession law in March 2005 by the Chinese Parliament leaves the door open to Chinese military intervention in Taiwan.
Thirdly, the Foreign Affairs Committee would stress that lifting the arms embargo could seriously undermine regional stability in East Asia.
In its opinion, the Foreign Affairs Committee does not mince its words where the protection of human rights in China is concerned. It is deeply worried about the persistent violations of such basic rights as freedom of opinion, assembly and religion. Not for nothing does the committee see a direct connection with the continuing Council debate on a possible lifting of the arms embargo. In the unlikely event of the Council deciding in favour of lifting it, then this would certainly not prompt the Chinese authorities into taking respect for human rights seriously at long last.
What remains is considerable loss of face for the European Union internationally with regard to its own basic values. I hope, as draftsman of the Foreign Affairs Committee, that its position with regard to the Lucas report will strike a sympathetic chord with the European institutions and will be considered worth following.
. – Mr President, ladies and gentlemen, we have considered this matter very seriously and also very amicably in the last few weeks, and so I extend sincere thanks to the rapporteur and the other Members involved.
China joined the WTO in 2001. That means new rights, but also new obligations. China is already claiming all those rights, but is failing to fulfil its obligations in many respects. It is far from allowing foreign firms free access to its markets. Requiring them to work with Chinese firms is clearly against the spirit of the WTO. The effects are particularly harmful because intellectual property, patents and copyrights are not protected in China today.
Illegal copying of technical products, counterfeit textiles and utter disregard for intellectual property are intolerable. The Commission will have to give a much higher priority to this in future. The Commission will have to speak to the Chinese much more plainly about this than it has so far. Things cannot go on as they are. Please tell that to Commissioner Mandelson.
There are a lot of other things that need to be put right. The currency is still not allowed to float, China is not a democratic market economy, its public contracting is totally opaque, and the state looks on approvingly as protective duties are circumvented. Social issues are still not being addressed, workers have almost no co-determination rights, there is no freedom to form strong trade unions, environmental pollution is unconscionable. It is in these areas that China must make improvements, and that is what our resolution calls on it to do. Only if China does that will proper world trade will be possible.
There are things we need to do too, however. We must work hard to ensure that Europe remains a strong economy in the future. We need more commercial freedom and more commercial responsibility. We need more training and research and a greater willingness to face up to challenges. The fact is that if China is a problem today, it will certainly be a major challenge in the future too. China also, however, offers a great opportunity for creating new jobs in Europe.
. Mr President, I congratulate Caroline Lucas on her report. We have very little disagreement with the contents of the report; we have more problems with the content of her speech, which seemed not entirely to reflect the report as it stands.
I have had the opportunity to visit China recently, at the invitation of the Chinese Government, to look at developments in the country that represents a fifth of the world's population. While man does not live by bread alone, the year-on-year growth rates of 10%-plus have transformed China from the country I first knew more than 20 years ago. Even the so-called depressed north-east of the country has a skyline littered with cranes that shows a level of economic activity that would be impressive anywhere in the world. Across the country, 300 million Chinese have been pulled out of poverty, even if more than 100 million remain in the more remote rural areas living on less than EUR 1 per day.
China is succeeding in manufacturing, not by a race to the bottom, as the flourishing department stores of Harbin and Chengde prove. The result of this economic boom has transformed China into the world's fourth-largest exporter and, as we have seen in today's earlier debate, has made it extremely competitive in a number of industrial sectors.
We have to take care when dealing with those issues. As a Member of this House back in the mid-80s, when Japan played out the role that China is playing today, I saw the wrong steps being taken. The initial voluntary quotas on exports to the United States bought from the Japanese by President Nixon in exchange for the return of Okinawa to Japanese rule, later extended to Europe, led to a situation where unmet demand allowed Japanese corporations to make super-profits which, reinvested, exacerbated the problems in the long term. Instead, we need to match China's exports to Europe with our own to China.
We have to recognise that economics is starting to transform Chinese society. To echo Mr Caspary, there are a whole series of human rights and other problems. We are particularly concerned in relation to this report at the restrictions of the rights of labour activists to organise free trade unions. We hope the Commission will pressure European business operating in China to set an example by giving their own workers full trade union rights.
There are environmental problems in China, of course, and these should be addressed. We should avoid the hypocrisy of asking China to refrain from doing what we are not prepared to do ourselves in Europe. We cannot expect China to voluntarily restrict its use of energy below levels that we see in the European Union. We have to move away from crisis management of economic and trade issues as we threaten to cascade from textiles, to footwear, to bicycles and an endless sequence of other products. We need to build a serious partnership with China on economic and trade matters. If we do not, others will.
We also need a serious political dialogue with China. We have much to say to each other. This report is not the place to raise these issues, but the decision by the Foreign Affairs Committee to draft a report on EU-China political relations is to be welcomed.
. This is not the first time we have talked about China in Parliament. When discussing the condition of textiles post 2005, Commission member Louis Michel expressed his view that the cause of the decline and potential collapse of the textile sector, and, evidently, other European industrial sectors, is the inability of countries to run their economies. They were unable to transfer their manufacturing to countries with cheap labour.
No one, however, has discussed what we can offer the citizens of our own countries where we were elected. Where will they work when we transfer all industry out of Europe?
In the Lucas report the consequences trade with China has on the economies of EU Member States are hardly even considered.
The report gives great attention to developing countries, which suffer from China's expansion into the world's textile markets.
A whole chapter of the report is even devoted to China's social problems, wage increases, welfare, while this is essentially a domestic affair. Bear in mind that not even the EU itself has a common social policy, every State takes care of its employees' salaries, which in the EU vary from State to State, and are very low in some there are citizens living below the poverty level.
What should we do in the European Union to find an adequate response to the challenges posed by the global economy?
I call on the Commission to assess the impact of the application of the WTO rules on EU Member States, particularly the new ones, to review foreign trade policy, and to take steps and preventative action to eliminate negative consequences on EU textile, footwear, furniture, electronics, automobile and other industries.
However, once the condition of EU industry has been analysed, the most important thing is to prepare a long-term forecast for 2030-2050, establishing areas where EU manufacturers could be competitive and giving industry recommendations about sectors of the future, which ought to be invested in now.
I also call on you to take care of our own people, because, it seems, we cannot expect someone else to create jobs for us, to boost economic competitiveness, and maintain social welfare.
. Mr President, there is no question that this is a fundamental problem.
On the one hand, it is because of the different production conditions, and hence prices, that international trade exists, but, on the other hand, completely free trade between economies operating with very different labour costs, as in the case of China and the European Union, involves several elements that distort the rules regulating competition.
What must we say in these circumstances? Firstly, as consumers of Chinese products, we in the European Union have a greater responsibility, since we are China’s main trading partner, above even the United States.
Secondly, China’s development and its opening up to the world is good news that we must celebrate. Thirdly, however, that that opening up must be conducted within a framework of respect for certain minimum and common rules, which guarantee clean and fair commercial relations, and also that the benefits of that opening up and trade should be enjoyed by the weakest parts of the production system, that is to say, the workers, while at the same time guaranteeing respect for international environmental rules.
The key is therefore not to promote free trade, but rather to promote fair trade. This means establishing new rules in the trade between countries, which includes quotas based not on price but on production conditions, the establishment of traceability rules in order to guarantee respect for those conditions and, above all, regulation of the practices of large multinational companies, which are increasingly mobile and often indulge in a ‘race to the bottom’, seeking to produce in places with the fewest social, employment and environmental requirements.
Mr President, the subject is ‘Prospects for Trade Relations’ and Mrs Lucas began by asking for support for her report. She will have mine. If we look at how things have developed, we find that both the European Union and China have become each other’s second biggest trading partner. What has changed?
A few years ago, the trade surplus was still on the European Union’s side and now it is on the Chinese side. I am convinced it will remain that way for the next few decades. There are a number of unusual things about China. It has an enormous internal market; at the same time, it has a great capacity for labour-intensive production and it is able to take full advantage of that because it has very low wage levels. It also has high-tech production. Labour-intensive production is increasingly moving away from many Member States of the European Union even though we have a very high level of productivity, which is a reason why we actually could keep it. At the same time, if we look at the volume of trade we can see that European industry has benefited tremendously from exporting to China.
Today, we have been discussing the situation as regards textiles. The European Union used to earn billions from the export of textile machinery. If you look at today’s export statistics, you can see how many steel works are exported, how many pressing tools for the motor industry, how many aluminium smelters for making bicycles. It is perfectly clear that we will have the same problem in these industries in two or three years’ time.
The draft Constitutional Treaty spoke of an open market economy with free competition. What we now have in the European Union in textiles is a result of that. It is the result of an open, unprotected market economy with free competition. That is why a majority of the French rejected it.
I believe we need a social market economy with fair competition. That is something different. If we are constantly saying that production in China is not up to European standards, that is correct. It would be extremely easy, however, to get a rule laid down in the WTO to the effect that countries that fail to comply with ILO standards cannot export or that their goods will not be imported. If anyone fails to comply properly with ILO occupational safety standards, his goods cannot be exported. Anyone who uses chemicals that are banned worldwide or in most countries is not allowed to export. Then we would immediately have a competition that was driving things upwards because producers would be forced to bring in better social, environmental and industrial standards.
I believe that is the right way forward. Anyone who believes the European Union can survive in the long term simply by always making the sweeping statement that we must make more high-tech products is failing to recognise that China produces far more highly qualified college and university graduates every year than the entire European Union. That cannot be the way either. We must not delay in doing what we are always talking about. We must invest much more in education. If you look at the Member States’ budgets, however, you will see that they are not doing that either.
.  Mr President, it is wise to bear the facts in mind when discussing the Union’s trade relations with China. The Chinese economy has been growing by 9% a year for the last 25 years. Beijing’s currency reserves currently stand at USD 700 billion, whereas the Union’s are a mere USD 179 billion. The second greatest power in the world is not a democracy, nor does it have a market economy. Together with the ASEAN countries, China is hoping to create a free trade area by 2010, and this would be the largest economic block in the world. China is moving to expand its trade at global level. The Chinese take-over of the US giant IBM is an example of this movement, as is the current Chinese attempt to take over Rover in the UK.
As we try to establish what all this means for us, we should consider the situation in the USA, where many jobs have been lost due to the disadvantageous balance of trade with China. Whole branches of US industry have relocated in China, which has become the largest factory in the world. Textiles aside, China is already producing two-thirds of all electronic goods. At present, China is the Union’s second largest trading partner. In 2004 the Union had a trade deficit with China in excess of EUR 78 billion.
Unfair competition is possible because China has a Socialist market economy, a type of primitive capitalism that disregards human rights. In the interests of the future of our economy, we should adjust our relations with China. The latter should be deemed a strategic competitor rather than a strategic partner. Strict import quotas on Chinese goods should also be introduced, so as to protect jobs in our countries.
Whenever we deal with China we should keep the following question in the forefront of our minds: will there be any jobs left for our children?
Mr President, ladies and gentlemen, in my contribution to the report by Mrs Lucas – whom I should like to thank for the excellent work that she has carried out – I wanted to emphasise a fundamental aspect of the relationship between these two large trade areas: the need to obey the rules which in the field of trade are indeed the principles of the World Trade Organisation and the agreements that derive from it, but which in the political and social context relate to respect for basic human rights.
Hence the need for monitoring through ongoing negotiations between the Commission and the Chinese authorities, in order to guarantee the principles of freedom and democracy: respect for these must be a prerequisite in the development of China’s trade relations with other economic areas. In addition the latest news from China concerning the oppressive controls imposed on use of the Internet must be studied carefully. The decision by the government in Beijing, which has announced new laws for controlling information on the Internet so as to prohibit any conceivable criticism of its policies towards religion and in general of its widespread intolerance towards religious preaching, must inevitably increase our concern.
In China the degree of freedom and democracy is in inverse proportion to the economic and commercial power that it imposes upon world markets.
We therefore call on the Commission, in the framework of the ongoing negotiations with the Chinese authorities that it proposes to institute to ensure equitable, shared management of trade relations with the Chinese continent, to think over and take due account of all the aspects that are linked to respect for the rights and freedoms of individuals and, by extension, the workforce.
We call for standards to ensure that goods originating in China conform to the security guarantees applied in Europe and that there are sanctions to prevent any trade with or within the Union for several years by those who illegally import goods or import illegal goods into Europe.
This is the right moment to say that damage to fair competition is sometimes inflicted by unscrupulous European entrepreneurs who, thinking solely of their own short-term profit, infringe a rule by promoting the unlawful importation and distribution in Europe of counterfeit or dangerous goods. They should be treated with the utmost severity.
Furthermore we invite the Commission and the Council to call upon Member States to institute stricter checks on their territories concerning the presence of numerous illegal immigrants who are forced to work in unlawful premises to produce low-cost goods.
Mr President, I am keen that we finish this debate. Could you confirm that we shall continue until all the speakers have spoken, so that we can vote this morning?
I was actually just about to make an announcement to that effect. I still have about 50 minutes worth of speakers left on my list, which means, as that is a theoretical figure, that we have about an hour of debate left. You will understand, seeing that it is quarter to twelve, that we cannot make the Members who will come to vote wait. Officially, according to our agenda, we should close the debate at 11.50 a.m.
What I would suggest is that I give the floor to Mr Vanhecke, who is due to speak in his capacity as a non-attached Member, and then to do one circuit of representatives who wish to speak in a personal capacity. We would therefore have Mr Rübig, for the Group of the European People’s Party (Christian Democrats) and European Democrats, Mr van den Berg, for the Socialist Group in the European Parliament, Mr Van Hecke  the other Mr Van Hecke  for the Group of the Alliance of Liberals and Democrats for Europe, Mrs Auken, for the Group of the Greens/European Free Alliance, Mr Farage for the Independence/Democracy Group, Mr Didžiokas for the Union for Europe of the Nations Group, and finally Mr Allister for the non-attached Members, which would take us 12 minutes.
That would then take us to noon or five past, which I think is reasonable. The other speakers, I am afraid, will have to wait until this afternoon. I already know that the rapporteur will shortly ask plenary for the vote to be postponed, so that the vote takes place not this afternoon but during our mini-session in Brussels. It is plenary that will decide on that shortly.
That is what I can tell you. If you agree, we will finish, as regards the speakers on behalf of the groups, with the non-attached Members, then one round of speeches, in other words 12 minutes, and we will then suspend the sitting for the votes, from noon.
Mr President, ladies and gentlemen, I consider it unjust that on a matter of such importance it should be the speeches of those Members who belong to groups, and not for example those of the Non-attached Members, that are always given special treatment: we are already subjected to speaking restrictions and are not allowed to vote at the meetings of heads of groups. I maintain that this is truly undemocratic for all of us who are Non-attached Members; we are elected representatives of the people, just like all the others.
When the Commissioner takes the floor on such a subject not for two and a half minutes but for at least seven, a speech from each one of us becomes very important. I am therefore in complete disagreement with the position expressed by the Presidency.
I have only two options, Mrs Mussolini: either I can follow the agenda as approved by plenary and suspend the sitting in exactly one minute, or, to allow as many speakers as possible to comment, I can take one circuit of speakers which will, in any case, include non-attached Members to the same extent, no more and no less, as the other groups. I have no other option.
With regard to the Commission’s speaking time, it is unlimited. It is only Members’ speaking time that is limited. Therefore, as yours seems to be the only objection, I propose to continue by giving the floor to a non-attached Member, Mr Vanhecke.
Mr President, our raising the issue of the very serious difficulties that our companies are experiencing as a result of Chinese competition, has nothing whatever to do with any fear on our part of fair competition, or with our possible criticism of the free market. It is certainly true, though – and we have to face up to this – that our consumers benefit to some extent from the price cuts and that European companies see opportunities for growth in the Chinese market.
The problem, however, has not gone away. China is a Communist dictatorship with a state economy that is unfamiliar with the game of fair competition. More than half of China’s industry is owned by the state and receives interest-free funding without any real obligation to pay the loans back. The value of the Chinese currency remains artificially low.
That, as well as many other unreasonable factors – forced labour springs to mind, as do inhumane working conditions – result in our markets being flooded by Chinese finished products at prices for which our own companies can sometimes hardly buy the raw materials.
I would like to make it clear once again that whilst this is not an argument against the free market, or indeed, against free competition, Europe has the duty to protect its companies and to guarantee fair competition, and this has, unfortunately, recently fallen by the wayside. Given the way in which the Commission has mismanaged the textiles issue, we, in fact, fear the worst for the future.
Mr President, Commissioner, ladies and gentlemen, China is an important partner for Europe, the EU’s second largest trading partner after the United States. Chinese statistics show that the EU is China’s number one trading partner, ahead of the United States. I believe the mutual opening of markets should be an absolute priority for us. We cannot have a situation where we open our markets while our firms are faced with problems over there. I believe the future opportunities for growth on the Chinese market are of the utmost importance for our manufacturing industry in particular and that much of the plant that has been supplied there came from Europe. European firms must of course also position themselves on that market in good time in order to safeguard jobs here at home.
Imports to Europe also increase our purchasing power. Many of our families save hundreds of euros a month because they can buy goods of very acceptable quality at a very reasonable price. The money they save can then be spent on other services or products, so the Chinese are actually increasing our purchasing power disproportionately.
It has already been mentioned that intellectual property is a tremendous problem and that our European firms need more protection. The Commission needs to enforce patent and trade mark rights. I call on it to use its influence, especially in the talks in Hong Kong and in the TRIPS too, to ensure that these international obligations are scrupulously observed. I believe this will strengthen our relations in future. I believe a communist country is on the way to becoming a market economy, which will also underpin democracy and human rights. We all ought to give this our backing.
Mr President, although there is, in Europe, a great deal of fear of China, now is not the time to be passive and cautious. We have to accept at times that jobs will disappear to developing economies. We have to show solidarity with fellow workers throughout the world, for they too are entitled to employment and growing prosperity, but the European social model means that we must offer people who lose their jobs here sufficient scope and assistance in finding new employment, as well as training and retraining. They should not be the victims of these rapid developments.
The European clothes shops and importers whose orders were stuck in warehouses for ages as a result of the temporary import ban also deserve compensation for their financial losses. Meanwhile, the European Union can, and indeed must, exploit the opportunities which prosperous economic growth in other parts of the world creates for us. These opportunities include new consumer markets and good prospects for the tourism industry, including for the less educated. European companies are entitled to have their intellectual property protected in law but certainly also in practice, and are also entitled to access to the Chinese markets.
Rather than putting protectionist measures in place to protect these jobs, the EU must promote the interests of its companies by reminding China of its WTO commitments.
Above all, the EU must come out of its shell and stand up for the standards and values we hold dear, including fair trade, trade union freedom and workers’ rights. Working conditions in China are abysmal; workers are not free to set up trade unions. Trade union activists are rounded up and locked up for years. Tens of thousands of fatal industrial accidents occur every year; they are no exception on the Chinese shop floor. Workers are forced to work many hours’ overtime and child labour is also not uncommon. As one of China’s largest trading partners, the European Union must take responsibility for putting these abuses on the agenda.
Mr President, given that, in this House, much has been said about the trade relations with China recently, I would like to confine myself to one aspect, namely counterfeiting and piracy.
Commissioner Mandelson admitted that this problem was taken off the agenda at the beginning of the latest EU/China trade talks in response to pressure from China. That is surprising, given that the European Union, in accordance with the WTO rules, is entitled to issue protectionist measures in the event of unfair competition or distortion of competition. That is clearly the case with regard to respect for intellectual property. Every year, increasing levels of counterfeiting and piracy cause the loss of between one and two hundred thousand jobs in Europe. One morning this summer, during a one-hour raid on the Belgian coast, more than 2 500 counterfeit pieces of clothing were seized, 70% of them originating from China.
Our creativity and innovation is just about the last asset we have in the unequal struggle against competition from the East. It is high time the Commission took this on board and finally raised the problem of illegal counterfeiting with the Chinese authorities.
Mr President, we are certainly all delighted that China, huge and poor as it is, is getting its act together and developing. At the same time, it is also important, however, to draw attention to the abominable conditions in the social and environmental spheres. Emphatically, something must be done about these. I hope that most of us can agree that it is not only the EU that has a big responsibility but that action should be taken within the system of international agreements. It is, then, the WTO and the rule of law principle that should govern development and not arbitrary quota arrangements, which too easily bind the poor countries into relations with their old colonial powers that are reminiscent of slavery. If we are to make our presence felt in the WTO, we need to be trustworthy, but people are only trustworthy if they are worth trusting. It is somewhat incriminating, moreover, that we only remember about all these rules when it is what we ourselves produce that is to be protected. If these rules really were to apply, we could not import a drop of oil from Saudi Arabia, which does not of course have even the first clue about human rights. However, there is never any talk about, for example, human rights and the environment to be heard in relation to Saudi Arabia. We need to strengthen our position within the WTO by opening up our markets rather than by coercing the poor countries. The rich countries need to have open markets, and we need to make demands: demands in terms of the ILO and demands that the Convention on the Rights of the Child and the other environmental conventions be observed. That is absolutely the only way that is practicable, and it is also the way that, in all conscience, we must keep to.
Mr President, the shortage of bras in our department stores has indeed proved to be a beneficial crisis because it has exposed the EU for exactly what it is: a backward-looking customs union, an anachronism in the 21st century, and a bloated bureaucracy that failed to spot the obvious happening, while the Commissioner was enjoying a lengthy holiday.
From the UK's perspective, here we are – the fourth biggest economy in the world, the second largest global investor, a truly global trading nation – and we are not allowed to make our own trade policy! Oh no, that is done for us by the overpaid, unelected bureaucrats in Brussels and today we have a former Communist Commissar lecturing us on what we can and cannot do!
A one-size-fits-all trade policy for the European Union cannot work when you have countries and economies as different as the United Kingdom and Italy. In the modern world sovereign states use free trade agreements.
The really good news though is that British business is waking up to the fact that the innocuous-sounding common market was actually always intended to be far more than that, and British businesses are saying: we do not need the European Union, we would be better off making our own trade deals. So thank you to the European Commission. Thank you for this cock-up, because the day that Britain leaves the European Union has come much closer.
– While welcoming this initiative and this report, I would also like to make a few comments, which, in my opinion, are important.
Tendencies of recent years give us grave concern and do not bode well for the future. The trade deficit has been growing at a catastrophic rate, as has the assortment of goods from China, not to mention the transfer of manufacturing and the closure of companies in the European Union itself. And international companies play a large part in this. If we fail to establish the right mechanisms to control these processes, the consequences will be tragic.
Companies in all European Union states, including Lithuania, suffer from unfair competition from Chinese companies. Our business communities are forced to adhere to high EU labour, social insurance and environmental standards, and must compete with Chinese manufacturers, who do none of this. On the contrary, in fact – workers toil under horrendous conditions and are practically unpaid.
The European Union must ensure that compulsory adherence to labour, work safety, social insurance and environmental standards is set forth in international treaties. In addition intellectual property protection regulations and the certification of quality and origin must be tightened and the procedure for bringing anti-dumping cases to court must be simplified.
The European Commission must ensure that companies are only allowed to import goods into the EU when the European Commission confirms the companies' adherence to such standards. In fact, this is exactly what Russia does when allowing goods from the European Union to be imported into its territory.
The final speaker on this report this morning is Mr Allister, who has 90 seconds available to him. I would also point out in passing to Mrs Mussolini, who is not listening to us, that the non-attached Members will have spoken for the same length of time as the Members of the other groups. If discrimination does exist, it is positive discrimination as far as you are concerned.
Mr President, let me begin by endorsing much of what Mr Farage had to say in his pertinent observations about the state of trade policy.
However, I want to deal with another issue. Trade cannot be viewed in isolation. It is not immune from ethical and moral considerations. China needs our trade. The price attached can properly be more than financial. We cannot ignore the widespread abuse of human rights in China, particularly with regard to a harmless but tiny minority – namely practicing Christians. It is wholly unacceptable to have Chinese Christians in prison for merely expressing their Christian beliefs or distributing copies of the Bible.
Freedom of worship is a fundamental right recognised by most of us in Europe. Its denial in China is not something we can ignore to facilitate trade with a state that persecutes Christian people, whatever the mutual economic benefits might be.
I therefore call for a linkage between ongoing EU-China bilateral dialogue on human rights and the negotiations on trade. We should make progress on trade conditional on progress in securing and improving human rights. Liberalisation of trade requires liberalisation of human rights in China.
We shall suspend the debate on the report by Mrs Lucas until 3.00 p.m. and resume with the list of speakers as scheduled.
. Mr President, as you know, we have just been discussing my report on EU-China trade relations, but the debate is not yet finished. I propose that, while the rest of the debate takes place this afternoon, the actual vote be postponed until the Brussels part-session in two weeks' time. This is an important report and there should be a full House here to vote on it, not just the 40 or 50 Members who might still be here at 5 p.m. I am afraid that I myself will not be here at 5 p.m., as I have another engagement this evening. The change to the agenda that shifted my report from 10 a.m. to 11 a.m. this morning was made only very recently. That is what caused this problem. I formally move that we postpone the vote until the Brussels part-session in two weeks' time.
– Mrs Lucas, I believe that you are referring to Rule 170 of the Rules of Procedure. I imagine that you are expressing an opinion on behalf of your political group, as you are entirely justified in doing. Are there any objections to the request that Mrs Lucas has just made to postpone the vote on her report?
I take the liberty of supporting Mrs Lucas’ request, because the resumption of the debate this afternoon is going to pose a problem for a number of my fellow Members who were scheduled to speak: some of them have an aeroplane to catch, others have appointments. If we could, in fact, conclude the debate in Brussels or next month in Strasbourg and vote in the process, that would be helpful.
After having heard Mr Goebbels declare himself in favour of a postponement of the vote on the report by Mrs Lucas, are there any speakers who wish to oppose such a postponement?
The vote on the report by Mrs Lucas is therefore postponed until the next part-session, on the understanding that the debate will resume at 3.00 p.m., since we must suspend it at present in order to make room for voting time.
I rise on a point of order under rule 132 concerning the agenda, with reference to question time. As you know question time is supposed to last a full hour. Last night it only lasted just over thirty five minutes.
There were two reasons for this, not only did the debate overrun by ten minutes but also the Presidency-in-Office felt impelled to take an urgent telephone call which left us doing nothing for fifteen minutes and the debate only started therefore at twenty five past.
Can I please ask the Presidency to take note of this? Question time is the one opportunity that backbenchers have to challenge the Presidency-in-Office; it is supposed to be one full hour. Please can the Presidency ensure that in future we get our hour of questions?
I have taken due note of your remark, which is well-founded. It is true, however, that the agenda for this part-session was particularly full.
That being said, we will forward to the relevant authorities your request which, I believe, we all agree on, namely that question time be respected by the Council, as it is one of the fundamental rights of this Parliament to be able to put questions to the Council.
We shall now move on to the votes.
Mr President, on Monday, when the groups met to prepare this joint motion for a resolution, we had agreed on a text on paragraph 10. Unfortunately, when this text was being transcribed, part of a sentence was missed out. I take the liberty, therefore, of presenting it to you in the form of an oral amendment; I have the text in English.
'Asks the Commission to keep the regulatory status of hedge funds under review' with, as an addition: 'and examine ways in which added transparency could contribute to more stable oil markets'.
I believe that I have Mr Chichester’s consent to present this text.
Mr President, we have the same technical problem with the sixth indent of paragraph 15. We wish to add: 'Put forwards proposals for'. The same procedure applies as for the other part.
Mr President, this is an addendum that we had already accepted in the compromise negotiations but which has been omitted owing to an editorial oversight. It is about democracy in the United Nations. I will now read the text out in English. The following is appended to Part 20:
'Reaffirms its belief that the UN itself needs to considerably enhance democracy within its structures, and therefore underlines its call for a caucus of democracies within the UN General Assembly.'
. Mr President, I am asking that the second part of paragraph 10 contain the following: ‘and requests that any such future action contribute to bringing to an end discrimination based on sex or caste, wherever it takes place’.
. Mr President, this is a small insignificant detail relating to the very familiar issue of the Constitution.
Given that the European Constitution has yet to be approved — I hope that it will be soon — the last two lines of paragraph 17 should read: ‘including the progress of the common foreign and security policy which the entry into force of the new European Constitution could entail’.
. Mr President, this consists of adding the following: ‘urges the Commission, the Member States and India to increase cooperation in the field of renewable energies’.
That concludes the vote.
.  We support the resolution before us, which is critical of the bilateral agreement signed on 14 September 2005 between the EU and the USA on the wine trade. We feel that the agreement is ‘inadequate’ and ‘inappropriate’.
The resolution reiterates its support for:
- traditional production, family winemaking and the high quality of our wines, along with international recognition for traditional, EU-protected wine designations;
- the establishment of a register of geographical indications recognised at international level and the inclusion of this objective in its main priorities in the multilateral negotiations on agriculture at the World Trade Organisation (WTO);
- the recognition of the 17 designations listed in Annex II, whereby all European designations of origin are properly protected, at the earliest opportunity, by the US authorities within their own internal market;
- the vitally important task of strengthening Community support measures to improve and promote the quality of Community products as part of the next reform of the common organisation of the market;
It also emphasises that the agreement considerably weakens the EU’s position in negotiations on agriculture at the WTO, insofar as it undermines the approach based on production areas and on the quality prevalent in much of the winemaking sector.
– (B6-0461/2005): Oil
. I support this Motion and call on all Member States to take urgent note of our concern at the recent continuous increase in the price of crude oil and its effect on the poor in our society. Increasing crude oil prices are having a detrimental effect on the European economy and are likely to impede our chances of attaining the Lisbon objectives of high quality full employment.
We must tackle our dependence on oil, diversify our energy sources, promote energy conservation measures, develop renewable energy sources.
The EU should hold a world summit of oil consumer and producer countries. Every Member State should contribute by assessing its domestic energy needs and how best it can move towards sustainable energy use.
The most logical response to higher oil prices is to switch to using alternative energy sources and focus on the use of renewable energies to promote energy efficiency. Bearing in mind that 40% of energy usage is for the purpose of warming or cooling our homes Member States should urgently introduce incentives for green energy solutions.
.I voted in favour of this text.
What kind of price increase are we talking about?
For want of suitable Community powers, I first address the Member States:
In the price of oil, we pay between 60% and 80% tax to the Member States. For example, in France, each time I pay EUR 1 to a petrol pump attendant, that amounts to paying 80 cents to the taxman … With proportions such as these, oil consumption is turning into an outright revenue pump.
If this national tax windfall helped to fund Research and Innovation to make us less dependent on oil, then I would see the positive aspects of it, but I am afraid that it does nothing of the sort.
I would also like to address the Commission:
The Commission should enhance its programme to support the development of biofuels and thus revise certain strategic pillars of the CAP.
In the context of the revision of the Lisbon Strategy, developing industrial innovations in the environmental sector and becoming self-sufficient in terms of energy sources are among the keys to successfully reviving the growth Europe requires. In particular, I am thinking of the car industry and the example of hydrogen-powered fuel cells. The Commission could also take a strong initiative to support solar energy and the means to permanently eliminate all kinds of energy waste …
.  I wish briefly to point out that there is no paragraph calling for urgent measures to support sectors that are being seriously damaged by the rise in fuel prices. Quite the opposite, it stresses the ‘importance of avoiding political intervention’.
I wish to point out that following the issues raised by fishermen regarding the consequences of fuel price rises for the fisheries sector, the Council of Ministers on Agriculture and Fisheries of 19 and 20 September inexplicably only once ‘took note’ of the situation and failed to decide on a single measure to address the problem.
As the fishermen have warned, the rise in fuel prices has triggered massive problems for the sector. Many vessels will become unusable unless immediate action is taken, such as financial support to restrict fuel price rises.
Let me add that fuel increases have served to exacerbate the already difficult situation of many fishermen using traditional methods, who use petrol in the course of their work and do not receive any support to offset the impact of the successive increases in the cost of this fuel.
Urgent action is therefore required, in addition to other long-term measures.
. The resolution of the European Parliament on reducing oil dependency, which I supported with my vote, comes at a particularly hectic time of constantly-mounting oil prices that endanger the economic stability of the Union. Europe must diversify its energy sources and energy supplies, and strengthen its strategy of supporting energy-saving measures and decentralised renewable energy sources. The use of alternative energy sources is the most logical answer to increasing oil prices.
On the other hand, it is necessary to adopt a more forward-looking approach to the ill-considered decommissioning of existing energy installations. Provided that the operational safety requirements of such installations are strictly observed, it is not logical to take an stance against nuclear energy, which belongs among the most up-to-date technologies and is a clean source of energy that does not produce CO2 emissions. The ill-considered approaches adopted by the opponents of nuclear energy may seriously endanger the energy potential not only of Slovakia, but also of the entire Union.
The time has come to adopt progressive technological solutions. One such solution is the production of bio-ethanol for adding to motor fuels. This represents a great opportunity for farmers, who may gradually change from being food producers to energy producers.
The architecture of the 7th Framework Programme for research and technological development offers an opportunity to consider providing funds for boosting innovation and development in the area of alternative energy sources, and their practical exploitation.
. I welcome the interest which both the Council and Commission have shown concerning the impact of fuel prices and the fisheries sector. I hope that the Commission will look seriously at a number of possible initiatives which will help the fisheries sector.
. I believe the United Nations constitutes the most appropriate and only global institution potentially able to foster solutions to global problems.
I particularly welcome the decision to create a Peace-Building Commission as well as the inclusion of the concept of human security in the official UN framework. I also welcome the recognition of the international community's responsibility to protect populations from genocide, war crimes, ethnic cleansing and crimes against humanity, as well as the clear responsibility of each individual state to protect their own citizens from these crimes.
Reducing extreme poverty and child mortality, providing education and access to clean water and enhancing gender equality must remain at the centre of the development agenda and it is most unfortunate that there is no precise timetable committing all developed countries to the pursuit of the intermediate and final MDG targets;
While glad to welcome many of the reforms now proposed by the Summit I deeply regret the it's failure to reach agreement on measures for nuclear non-proliferation and disarmament. Work and efforts to make progress on these issues must intensify considerably.
.  In 1945, the world was emerging from World War II and Europe lay in ruins. The United Nations was set up as a beacon of goodwill and hope, and of a desire to free the human race from a kind of tribal relationship of estrangement and exclusion. The idea was to lead us towards a greater civilisation in which we were united in the dignity of equals, and it was through dialogue that this was to be achieved. Even without the strength befitting the dimensions of its foundations, the United Nations attempted to dissipate Cold War tensions, in its handling of decolonisation and in regional conflicts. Indeed, the organisation is constantly attempting to punch above its weight, with its patchwork of States, for the purposes of peace.
The EU is rooted in the same moral foundation as the United Nations, in terms of the values of peace, solidarity among peoples, democracy and the rule of law.
The EU also continues to seek tangible form for its stated aims, by promoting governability, integrated coexistence and the spread of its humanitarian ideals around the world.
At this time, what is missing in the reform of the UN is the reform of the EU; after all, multipolarity is becoming increasingly embedded in the EU’s political and legal architecture. In other words, what the United Nations is missing is a European Constitution. This is the way in which high ideals can be put into practice.
.The World Summit 2005, which has just ended, has been a failure, despite many of us preferring to concentrate on the minimal progress made, even if it means exaggerating the scope and importance of that progress. The final text adopted, which was the outcome of a laborious compromise, resembles more a catalogue of good intentions and pious hopes than an action programme.
It must be said, however, that the UN is an old lady of 60 years of age, whose organisation and way of working seem to have been set in stone from birth. It is high time, in fact, that the developments brought about in the world since the end of the Second World War were taken into account. This would include, for example, agreeing to an increase in the number of permanent members of the Security Council to incorporate Germany, Japan, India and Brazil, but without the right of veto so as not to paralyse the institution.
Finally, I would like to reaffirm the fact that the UN is an organisation of independent countries and that it is entirely unacceptable that the Commission should claim to represent the Member States of the European Union there on its own. Moreover, that is the case whether it is representing Member States at the General Assembly or on the Security Council.
. I voted in favour of this resolution.
However, I voted against the second half of paragraph 19.
I believe, in fact, that the political and constitutional conditions for Europe to benefit from a single seat in the United Nations are far from being met and that this situation will not change any time soon on account of the fact that Europe still has no Constitution.
In the absence of a European Minister for Foreign Affairs who is capable of obtaining a consensus within the European Council, France must retain its seat.
.  This resolution either omits or lends tacit support to the ambitions and attempts at transforming the UN into an instrument dominated by the major capitalist powers led by the USA. It also glosses over imperialism’s aggression and interference, which, where possible, is conducted multilaterally.
Hence the measures proposed by the USA aimed at exploiting human rights, at imposing its ‘right’ to interfere and to resort to force, and at attacking the people and the sovereignty of (other) countries, under the ‘umbrella’ and ‘(pseudo)legitimacy’ of the UN.
The ‘Millennium Development Goals’ are referred to, yet no mention is made of progress in implementing those goals, such as reducing hunger, poverty and child mortality, guaranteeing access to water, health, education, and promoting equality.
There are no measures aimed at disarmament and the elimination of weapons of mass destruction, having been blocked by the USA, with the complicity of its allies.
I also wish to highlight the drift towards federalism, which was defeated in the no vote on the draft EU Treaty, but to which the resolution gives succour, in its reference to the ‘prospect of acquiring a joint European seat on the Security Council’ and the ‘merging’ of cabinets and delegations from different countries into a ‘common EU external delegation’.
. The European Parliamentary Labour Party fully supports reform of the United Nations Security Council, in order that it better reflects today's world, and calls for further improvements in the way that the European Union speaks at the UN. However, it is inappropriate to talk of an EU seat in paragraph 19, as the UN Charter does not allow for organisations such as the EU to become members.
. I welcome this resolution following up the UN Summit on reform of the Millennium Development Goals. It is essential to keep these objectives at the top of the world communities’ priority list. Parliament's resolution will be a modest contribution to that objective. It is a source of deep regret that the Outcome Document from the summit failed to set new clearly defined targets and measurable indicators for each of the MDGs. It is now up the Commission and the Member States to take the initiative to correct this and to ensure that commitments are fulfilled.
. Although I support the substance of this resolution, I could not support the second part of paragraph 19 which supports a separate seat for the EU in the UN Security Council. This would undermine those countries which already have a seat on the UN Security Council and thus is not in the British national interest.
. – The resolution by the summit on 60 years of the UN bears the stamp of the new imperialist order, partially overturns the founding principles of the UN and creates preconditions for its being led by the USA and other imperialist powers. Despite the objections and certain oppositions expressed, the basic uniform strategy of imperialism has been passed, especially in sections ΙΙΙ and ΙV; the strategy which attempts to legalise its aggressive and barbaric policy.
In the name of peace and collective security, changes are being made which relate to the use of strategic force by the UN and which indirectly bring ΝΑΤΟ and its rapid intervention forces into its operation. A new intervention mechanism is being created entitled 'Peace-Building Commission', which includes a military corps, the World Bank and the International Monetary Fund (see Iraq).
At the same time, references are made to numerous issues which might be pretexts for intervention. The proposals of the USA and other imperialists have been adopted to abolish the Human Rights Commission and set up a council and create a Democracy Fund which will be used to consolidate imperialist rule.
We voted against the joint resolution, noting that everyone who signed it has huge political responsibility in misleading the people as to the future of the UN and, at the same time, accepting the imperialist barbarism which needs to be overturned.
. – The timing of the European Parliament vote, yet again, on yet another resolution condemning Belarus clearly reveals what has angered the protagonists of this new attack.
What has angered them is the fact that the authorities in Belarus took certain measures against the activities of the so-called ΜΚΟs, which everyone knows are funded from the state coffers of imperialist countries in order to promote their policy.
What angered them is the truths which the President of Belarus stated in his speech to the UN summit about the positive role of the Soviet Union in the world system and the consequences of its downfall, meaning the crimes against former Yugoslavia, Afghanistan and Iraq, and about the attempts by the imperialists to turn the UN into a tool for promoting their interests. What angered them is the support of Belarus for the people of Cuba and Venezuela and for any other nation wanting to choose its way forward without foreign intervention.
We voted against the unacceptable text condemning Belarus.
We are against creating a separate 'European Democracy Fund', because it will be yet another tool at the service of imperialist intervention by the European Union.
We express our solidarity with the people of Belarus and we hope that it will continue to move forward, ignoring foreign threats and interventions by the imperialist USA, ΝΑΤΟ and ΕU.
The proposal for developing a partnership between the EU and India contains quite a few constructive suggestions, including that of developing the economic links between the two continents and strengthening human rights. We object, however, to the EU’s threat to introduce protectionist measures in relation to India at a time when the EU is subsidising its own agricultural products and dumping them on the Indian market. This would put an end to local production, including that of milk.
We cannot support the proposal’s overarching aim of strengthening the EU as an international actor. The partnership would then become a further way of strengthening the EU’s global role, which undermines the Member States’ foreign policies. We therefore choose to vote against the report as a whole.
. This reports outlines the fact that the EU and India have the potential to build a privileged relationship in international relations. I welcome the recognition of the role of India as a regional power with global aspirations which shares a common vision with the EU on key factors such as democracy, multilateralism, trade, investment, development and many other issues. Given the country's political and economical weight, the report rightly recommends that the EU spares no effort to progress quickly with the consolidation of the strategic association between the EU and India.
. During the recent EU-India Summit, the issue of trade barriers to Scotch whisky was raised. I hope that India will reduce its tariffs on this world-class Scottish product.
Bioenergy is unnecessary. An energy plan consisting of energy savings and involving energy from the permanent energy sources of sun, wind and waves, with hydrogen as the energy carrier, is more than enough to cover the needs of the planet. At the same time, such a plan leads to high energy efficiency and clean combustion. There is, then, no reason for using cultivatable land for energy purposes. If bioenergy comes into the picture, it should only be as fuel for furnaces used by more than one supplier. It does make for clean and efficient bio combustion, but not on a scale that justifies its figuring as part of an overarching plan for supplying energy.
Bioenergy is a renewable, but not a permanent, energy source. The plants concerned absorb CO2 corresponding to the CO2 released on combustion.
Ethanol produced from grain, clover-grass and wood biomass is outweighed by the fossil energy inputs. In the case of grain, 29% more energy is used than is produced, the equivalent figures for clover-grass and wood being, respectively, 29% and 57%(1).
Finally, the EU should not dictate energy choices in the individual Member States, and certainly not on so doubtful a basis.
. Conservatives are longstanding supporters of renewable energy sources, energy efficiency and energy conservation as important components of the energy mix. Conservatives strongly support positive action on climate change and this is why we proposed an ambitious but realistic target of 60% of electricity in the EU from ultra-low or non-CO2 emitting and CO2 neutral energy technologies.
As Conservatives we firmly believe in a realistic approach to energy policies and oppose adopting mandatory targets which have never been achieved in the EU up to now and therefore make little sense
.  This report seeks to take stock of the progress of Community policy and practical measures developed by the various EU Member States in the area of renewable energy. It states that, although some progress has been made, the policies and measures in place will not be sufficient to meet the targets set for the use of energy from renewable sources.
Against this backdrop, measures are proposed with the aim of reversing this trend, albeit with limited success at present, of which I wish to highlight the following:
- Increased training for qualifications and research and development in the areas concerned;
- Greater independence for each Member State regarding the targets, options, sectors and technical solutions to be applied;
- Greater independence in terms of decision-making and availability of resources for local and regional authorities;
- Support for energy agencies at the various intervention levels;
- A substantial increase in the structural and cohesion funds and, indeed, the common agricultural policy (rural development) for this purpose;
That being said, the report fails to expand on the key issue, which is the clear and explicit recognition of the fact that oil has peaked out, that petrol consumption must be reduced and that alternative energy sources must be made use of.
. The fossil fuel supply will start to run out over the next few decades. As a major consumer of energy, Europe must prepare for the switch from fossil fuels to alternative sources of energy. In his report, Mr Turmes puts all his money on wind farms and biofuels.
These so-called sustainable sources of energy are not even part of the solution. They have, in the past, taken up a disproportionate share of the European budget without ever having been profitable, or showing any signs of becoming so. It is time Europe turned its attention to sustainable energy that in time can meet the requirements of our industries and consumers and struggled out of the grip in which the environmental lobby has kept us for years. We should stop being naive and dare to invest in nuclear energy and nuclear fusion.
In recent years, we have witnessed major scientific breakthroughs in those fields, but Europe is at risk of missing the boat in this respect because it has not thought about nuclear energy for the past 20 years. We cannot afford this attitude, if only because China, for example, throws up a new nuclear power plant every six months.
.  I should like to congratulate Mr Turmes on his timely report on the Commission communication on the share of renewable energy in the EU. I share his opinion on the vital importance of renewable energy to the future of the human race, not least in view of the benefits to the environment and health.
More specifically, I agree that renewable energy will only increase if there is both the political will and the implementation of measures worldwide, including at EU, national, regional and local level.
. I would like to put forward the following reasons for my vote in support of Claude Turmes’ report on the share of renewable energy in the EU and proposed measures.
Today, as well as in the foreseeable future, renewable sources of energy are perhaps the only possible solution for decreasing Europe’s dependency on energy (mainly oil and gas) imports, thus reducing the political and economic risks associated with such imports. In addition, they bring us a step closer to the fulfilment of the conclusions of the Kyoto Protocol concerning the reduction of greenhouse gas emissions, which have global effects on climate.
Support for renewable energy sources must become integrated into European structural policies. This will create, especially for the new Member States, an opportunity to encourage their small and medium-sized businesses. It also offers a great opportunity for the effective use of public resources – to create added value, employment and income for rural areas through the possible development of multifunctional agriculture, which would otherwise have no prospect of public funding due to its poor economic returns. Biomass and biogas production offer environmentally friendly technologies for energy generation that can foster the practical implementation of rural policy in the direction of sustainable development, energy independence and the creation of new jobs.
. I and my British Conservative colleagues reluctantly felt unable to support this report on the grounds that many of the matters voted on are issues for Member States' exclusive competence. Whilst we fully support the aims of the Rapporteur in ensuring a reduction in road traffic accidents, we nevertheless feel the best way to achieve this is through an exchange of best practice between Member States rather than legislation at a European level.
.One cannot but endorse the objective of reducing the number of road traffic accident victims, which is very high (43 000 deaths per year in the European Union).
I fear, however, that in order to achieve this, priority will be given, once again, to poorly targeted crackdowns, in place of training and information. I fear that there will not be enough attention paid, either, to the specific characteristics of certain countries which, on account of being popular destinations – tourist or otherwise – or of being transit countries, are forced to manage substantial traffic flows that by definition increase the risk of accidents, but where those who are penalised the most are the citizens.
When all is said and done, I fear that the mistakes made in my country will be repeated, whereby drivers often have the impression that they are being persecuted over trivial matters while the criminals are prospering and that the government measures are designed less to guarantee their safety than to make them pay systematic fines, while the only alternative proposed to the freedom offered by a car is to take public transport, which is impractical, too expensive and often plagued by crime.
The report contains many constructive proposals for improving road safety in Europe. We think, however, that the EU is being given a disproportionate role in road safety work. The report points out that, if all the Member States were to achieve the same results as the United Kingdom and Sweden, the number of fatalities would fall by 17 000 a year in the European Union of 25 Member States, representing a reduction of 39%. The report also points out that, through a campaign launched in 2002, France succeeded in reducing the number of fatalities by 30% over two years.
The individual Member States can, then, improve their own road safety records, and it is they who, in the last analysis, are responsible for these issues. Political responsibility lies with the national parliaments.
This report goes too far in, for example, even calling upon the Commission to promote training as early as at elementary school level with a view to reducing the death rate among the young. Responsibility for integrating road safety training into school curricula lies with the Member States.
We are voting against this report as we think it is based on false ideas about the political level at which responsibility for road safety issues lies.
.  Whilst the volume of road traffic has trebled in the last three decades, the number of deaths has halved. Nevertheless, road accidents remain the biggest killer among the under-50s. Strong action must therefore be taken to promote road safety.
Mr Vatanen’s report, which has my full support, welcomes the implementation of the 3rd Road Safety Action Programme, which targets halving the number of deaths on Europe’s roads by 2010.
The report also highlights the key role that the European Road Safety Agency and an EU Road Safety Framework with performance indicators could play in achieving the objectives of the 3rd Road Safety Action Plan.
Accordingly, in the short term, drivers’ behaviour should improve with the implementation of legislation, monitoring campaigns, training and education.
In the long term, technological initiatives (electronic safety) and the increasing integration of electronic devices in ‘intelligent vehicles’ will help to meet these objectives.
Lastly, road infrastructure should be improved and adapted to current traffic levels.
. In light of the increasing number of road accidents in Europe this report is a timely initiative calling for the number of accidents and deaths on EU roads to be cut by half by 2010. This laudable objective has my full support. In particular I welcome the emphasis given in the report to the protection and safety of vulnerable road users, such as pedestrians and cyclists. However, in attempting to raise standards across the EU attention should be paid to the situation in individual Member States, such as the UK, which have good working mechanisms in place: Concerted government-led campaigns have contributed to an attitude of zero-tolerance among the British public with regard to drink-driving. It is therefore unclear that an EU wide harmonisation of speed limits and blood-alcohol limits would significantly benefit road-users in the UK at this time.
. I support the stance of this report that, if the fundamental rules of road safety are not adhered to, neither improved infrastructure nor technological advances can guarantee the life of the everyday road user driver, cyclist, passenger or pedestrian.
Estimated figures for 2004 reveal that there were 43 000 road fatalities in Europe. A quarter of these fatalities were 15-24 years old. This is a shocking figure. The objective of reducing and even removing this statistic should be at the centre of all future road safety policy throughout Europe.
In Ireland some schools have been providing driving lessons as part of the transition year curriculum. I think this is something that could be expanded upon, throughout Europe, because schools offer a unique opportunity to educate this very venerable road user group.
I would like to see a more targeted approach being taken to curve the number of road users drivers, young drivers specifically, cyclists, and pedestrians dying, unnecessarily, on European roads. We have a lot to learn from each other on this and exchange of best practice is important.
I agree with Mr. Vatanen that the improvement of the road users' behaviour offers the biggest potential for cutting road accident figures.
. On paragraph 5, Amendment 9, I voted against harmonisation of speed limits to km/h, as I believe people in Scotland are happy with miles/h. This amendment would have created a heavy burden on the Scottish taxpayer without any tangible benefits and I am glad it was defeated.
On the other amendments concerning blood/alcohol levels, as the UK has more stringent legislation I prefer our own national legislation.
. The European Parliamentary Labour Party (EPLP) is in favour of this initiative to halve the number of road traffic accidents in the EU by 2010. However, we have several reservations.
For example, the UK currently has blood alcohol limits of 0.8mg compared to 0.2mg in Sweden. Despite the divergence between these levels, the two countries have the best road safety record in the EU.
If the EU had the same road safety records as these two countries there would be 17 000 fewer road fatalities a year, a reduction of 39% on current levels, going a great way to achieving the 50% reduction in fatalities by 2010.
The EPLP believes therefore the emphasis should not be on harmonization but in sharing best practice on enforcement in road safety.
Similarly the EPLP does not see the need to harmonize speed limits. This would lead to very peculiar road signs in the UK resulting in bizarre figures when speed limits are converted from Km/h to miles per hour.
The EPLP therefore cannot support harmonization of blood alcohol levels and speed limits at this time.
The Swedish Conservatives and Christian Democrats have today chosen to vote against the own-initiative report on road safety. We believe that road safety in all its forms is incredibly important and that the report makes a number of very important proposals. The reason for our position is, however, that the report is in large part dominated by issues that should be dealt with at national, rather than EU, level. An expansion of EU influence in the road safety area would lead to unnecessary detailed regulations and more bureaucracy.
That concludes the explanations of vote.
The next item is the continuation of the debate on the report by Mrs Lucas, on behalf of the Committee on International Trade, on prospects for trade relations between the EU and China [2005/2015(INI)] (A6-0262/2005).
Mr President, ladies and gentlemen, Europe seems remote from the man in the street, but China scares people. Just as globalisation is frightening people at the moment – at any rate that is the outcome not only of the referendums in France and the Netherlands, but also of the elections in Germany, which have shown that people are somewhat afraid of reform. The particular subject of China, however, and of trade relations with China in particular, can give the European Union greater meaning and purpose.
We are an export-oriented economic unit, and we Europeans need the Chinese market. For that, we need as much free trade as possible, yet it is the European Union alone that will ultimately help us against unfettered globalisation and the possible loss of our own cultural identity. That is easy to demonstrate. We do need safeguards, though. Particularly where intellectual property is concerned, we Europeans are not strategic enough; we do not act decisively enough.
If that does not change soon, we will be sawing off the branch on which we are sitting, and that will become clear very soon, especially in the Europeans’ relationship with the Chinese. We must be even more forceful, more outspoken and more strategic in protecting intellectual property against the Chinese, and we must do that as quickly as possible.
Mr President, after a summer of difficult negotiations between Commissioner Mandelson and China about the global textile industry, it is time we replaced sectoral, ad hoc policy by a sound and long-term vision of trade relations between the European Union and China. The enormous growth figures and the prospect of China as the world’s largest exporter should not stand in the way of a factual analysis of the European trade relations with China. After all, the opportunities of the Chinese market must be seen in the right light.
China is primarily geared towards taking care of the growth potential of its domestic demand itself. Above all else, Beijing wants to promote its own activity whereby it does not hesitate to stimulate price harmonisation or to dump temporary surpluses on the world market.
Another problem in the trade relations with China is the large-scale violation of intellectual property. China acts too much in the tradition of Confucius, the Chinese philosopher, according to whom the imitation of a master is commendable. The European Union must put this problem at the top of its agenda. A climate of piracy and counterfeiting not only damages European enterprises, it also hinders the innovative character of local Chinese enterprises. The European Union must insist on the Chinese judiciary extending its specialist knowledge in the field of intellectual property.
I take the view that Europe must venture to compete with up-and-coming economies such as China’s, provided this is done on a level playing field. Even the world’s largest exporter has duties as well as rights.
– Mr President, first of all, I would like to congratulate the rapporteur for her excellent and informative report and I also want to add some thoughts to what was mentioned by her in her introductory part of the report.
As far as China is concerned, we have to develop a comprehensive system in the field of trading relations because if that is missing, we have to fight against the dumping of textiles today or that of shoes, cars or anything else in the future. Therefore, I would like to call attention to other aspects of the relationship between the European Union and China as well, that can help us in creating and implementing such a complex commercial reform. The amazingly rapid development of China must inevitably entail a political reform in the country. Well, we may have to wait for that for a while, and a rapid change would most probably destabilise the Far East region at this point. Nevertheless, there is no doubt about the fact that China has become a global player not only because of its size but also of its economy. Therefore I strongly urge each and every institution of the European Union not to fight against China but to assist it on the road to becoming a country where norms meeting EU requirements will be implemented in everyday practice by modifying and complying with the applicable laws. This way we give China the opportunity to reconsider everything that myself and my fellow Members have condemned within the field of environment protection, the rights of employees, counterfeiting and so on.
Earlier this year I had the opportunity to negotiate with several representatives of the Chinese Government and they were all very open to the idea of a comprehensive conversation. Ladies and gentlemen, as China has now started to open up to the world, if we can lend a helping hand to them politically, we will be able to shape their future in a way that meets both their expectations and our own.
– Mr President, ladies and gentlemen, it is a fact that the most highly populated country in the world is an economic superpower capable of affecting the course of the global economy. It is incontestably a power with which all the other economic zones need to compete.
Nor must we forget that China is today the second biggest trade partner of the European Union after the United States of America. With its accession to the WTO in 2001 and the opening of its market to international trade, China is now a very important factor in international trade. So we are talking about an economic, historic, cultural and commercial giant which appears today to be waking up after a very long sleep.
However, one of the obstacles to harmonious relations between the European Union and China is the problem of passing off; the imitation of European products and brands by Chinese industries is a serious infringement of the rules of international trade.
The Commission therefore needs to take suitable measures to protect the intellectual property of European companies and to support the Chinese authorities in the fight which they have started to control the problem. The Member States, in turn, need to carry out effective controls of their internal markets in order to protect European consumers from products which do not meet the 'C' standard.
What measures does the Commission intend to take in this direction, Commissioner?
Another point I would like to comment on is the transport sector. China needs to improve connections between its transport networks and international networks, in order to facilitate the free movement of people and goods. This is also the only way to safeguard controls of exportable products.
Finally, I would like to ask this: would it be a good idea for the Commission to create a closer partnership with the People's Republic of China by extending bilateral cooperation in several sectors, which might prove to be beneficial to both sides?
It is therefore in the interest of the European Union to support the consolidation of democracy and the market economy and the development of China in a free and open country in which the rule of law will prevail.
– Mr President, several fellow Members have spoken about China’s entitlement to the advantages of WTO membership and globalisation. However, when enjoying those advantages, China must comply with the WTO rules and other international norms such as human rights and social rights. The free flow of goods is important, but the free flow of thoughts is equally important. Free trade is important, but the freedom of people is just as important. Several people have recently expressed their concern about the Hungarian Prime Minister, Mr Ferenc Gyurcsány, promising that more than one billion Chinese citizens can travel to Hungary without a visa. I would like to assure you that this is not the official Hungarian position, and it is not supported either by the Fidesz or the European People’s Party.
At the same time, I strongly appreciate that the report draws attention to the alarming situation of human rights in China, initiates the immediate elimination of child labour and hard labour and expects compliance with the fundamental social and labour norms. In this context, it is hard to interpret the statement of the Hungarian Prime Minister that the economic and social model of China should be followed in many respects. European Union membership means that countries share the same common values and these common values – like freedom and respect for human rights – shall govern the common foreign and security policy. Maintaining visa requirements in the case of China serves the safety of European citizens. These higher interests cannot be subordinated to the momentary vagaries of politicians.
Mr President, it must be very difficult for the Commissioner to come here with a brief that he may not know quite as much about as some of the speakers. At this point I should like to add our disappointment that Mr Mandelson decided not to come and also not to inform the Committee on International Trade that he was not going to attend. It would have been polite. I understand the reasons why and would have accepted them had he at least informed us.
Today, we heard the Commissioner again trying to explain the inexplicable, claiming that his actions with regard to the reinstatement of the Chinese textile quotas were carried out diligently and transparently and that the difficulties arising from this nonsense of a compromise were caused by unforeseen circumstances.
I wrote to the Commissioner in June prior to the Shanghai Agreement, asking him how his proposals would square the circle of the seemingly insatiable demand for Chinese textiles in Europe. His response was to claim that he had found a once-and-for-all agreement. I do not underestimate the scale of the tasks that the Commissioner faces with China. It is a problem and there is no easy solution. However, I believe that fudges of the kind perpetrated in June and again at the beginning of this month will not solve the underlying potential difficulties we have with our trade with China.
There are many aspects of the Lucas report with which I do not agree. However, in recognising that in years to come we will have the same problem with other industries that we have with the textile industry, I believe she is extremely and entirely accurate. Saying that we can move up the value-added chain will only work for so long. China is producing two million graduates a year. If you believe that these young people will continue to make cheap t-shirts and bras, then you are slightly misinformed. We should view the growth of China as an opportunity and not a threat, and we look forward to working closely with China.
I must add one last point: selling China arms to balance our trade deficit is not the answer. I hope the Commissioner will have an answer for that. Geopolitical concerns over Taiwan and international relations should only make short-term profits. I just wondered what your position is on the sale of arms.
Mr President, I would like to thank my friend Robert for a very Sturdy speech!
I can only support this report very reluctantly because the tone of it is not quite right. We have to understand that China is a great country with a population three times the size of the European Union. It became a nation state 2000 years ago and has remained one until today. China has a civilisation that is much older than most of ours and our relationship with China is a relationship of equals in which neither side really has the right to lecture the other.
China has its own way of doing things. We must continue to find ways of cooperating with China and if each side of the relationship tries hard enough to understand and accommodate the basic concerns of the other, by looking ahead in a proactive way, the future is bright. But if we fail, we will be plunged into damaging and acrimonious competition.
The recent crisis over textile imports should be a lesson to us all. Today the EU-China relationship is in a very active and productive phase and bilateral relationships are in a more mature, healthy and stable condition than ever. We have to develop this with diligence and sensitivity, striving always to find common ground and to minimise our inevitable differences. We need to maximise our trading synergies and work together on the big international problems of our age, including terrorism, nuclear proliferation and the fight against hunger and disease.
None of this will be easy but there is a very relevant proverb in China: . I will try to translate: in effect it says that there is nothing so difficult in this world that it cannot be resolved by people with high aspirations.
I have no doubt that there are such people on both sides of our relationship and I look forward to a bright and mutually rewarding future in cooperation with China.
. Mr President, I am happy to say that the scope of the debate which we are just concluding has gone much further than trade relations. The debate has confirmed that China is a powerful country, with 20% of the world's population, with a rapidly growing economy and a huge volume of international trade. China is a country which plays an increasingly important role in the world economy and also in international politics.
All the speakers raised legitimate concerns: the shortcomings of democracy; the vulnerability and fragility of human rights, including the rights of employees; the extremely low wages and the low environmental standards which make China very competitive. I assure you that the Commission is fully aware of these problems and furthermore we are aware of the serious impact of the Chinese model on other developing countries attempting to compete with China. They are forced into a race to the bottom; they are forced to lower their social and environmental standards, if they want to be competitive.
In dealing with China, a country of enormous potential and stark contradictions, the European Union has two options. The first is the schoolmaster attitude: to exert pressure on China to comply. I do not think that will work. The second is to establish a partnership, to cooperate with China and make it listen to our concerns and take them on board – to engage with China and not try to isolate it. This, I believe, is a promising option.
In 1985 the European Communities signed the first framework agreement with China, which was limited to trade relations. We have to appreciate the enormous changes in China; the political, economic and scientific development, unprecedented in such a relatively short period of 20 years. And the changes are accelerating. China has changed, and so have our relations.
We have achieved a breakthrough in different fields. I refer to the customs cooperation agreement, which will and should play an important role in combating counterfeiting. I refer to the dialogue on employment and social standards; the partnership on climate change; and the working group on intellectual property rights.
The recent summit confirmed that it is time to start negotiations on a new framework agreement. The Commission is seeking a mandate from the Council to start the talks as soon as possible. The new framework agreement will be much broader in scope than the first one signed 20 years ago, because it should reflect the changes in China and in our relations. It should work as an umbrella, covering all possible fields of cooperation. It should have a substantial trade and investment component, but it should also cover energy, political dialogue, social issues, human rights and a number of other fields. Through close cooperation, through a relationship based on partnership, we can encourage China to play an active role in addressing the global challenges. All the changes we want to promote and encourage serve the interests of the international community, the European Union and its Member States, but also serve the interests of China. That makes me optimistic.
The debate is closed.
The vote will take place on Thursday, 13 October 2005.
China is one of the major economic players in the world. Europe is competing with India, Russia and the USA for the Chinese market of over one billion consumers. Europe is also fighting for its own place in the world trade system, trying to deal with unfair imports and with international importers whose only aim is to make the maximum profit with no regard for the economic interests of countries and the economy as a whole.
As we open up our markets to the cheap imported goods eagerly awaited by European consumers who make up our electorate, we should keep rising unemployment and the thousands of collapsing companies in the forefront of our minds. We have been unable to deal with the ongoing crisis in the textile industry. China does not only represent imports, but also the opportunity for investment in Europe. We should be encouraging the latter, so that jobs can be created in Europe. Within the framework of the European Union, it would be appropriate to consider possibilities for relocating the production of European companies in Member States with relatively low labour costs that were worst affected by unrestricted imports.
The Chinese economy and the whole of Chinese society will undergo a period of instability over the next few years. This will be due to the relaxation of the policy on work and the retraining of a large section of society that will cease to depend on farming for a living. We must also be prepared for the emergence of strong tensions within Chinese society, and the Union should help to deal with these. Europeans should be active in China, and Europe and China need to learn to work together and cease doing battle with each other. Both parties will lose out if we continue the battle, but if we learn to cooperate we shall win friends and partners.
The next item is the debate on six motions for resolutions on the human rights situation in Nepal.
. Mr President, for nine years Nepal has been in the middle of a bloody civil war. Maoist rebels have engaged in violent confrontations in Nepal with the state army causing thousands of deaths. Human rights abuses have been rife; NGOs have published shocking reports of child soldiers fighting for Maoists, and who, if captured, were imprisoned by the state. We also heard of villages being destroyed in the midst of armed conflict and minorities being targeted for discrimination.
However, very little has been done to quell this particular situation. Disbanding the government in February has only served to increase civil unrest and demonstrations and to harden the stance of the Maoists, with restrictions placed on the media and political players doing nothing to help restore public confidence or restart the process of democracy.
We in the European Parliament have been disappointed that our previous resolution was ignored. I would now urge the government and the King to engage in political dialogue to find a peaceful solution. I would strongly implore him and his government to make progress, especially in light of the Troika next week. I call on Nepal to work towards elections by next year. I appreciate that municipal elections are planned for April and I see no legitimate reason why national elections cannot be held at the same time.
On 3 September 2005, the Maoist groups declared a ceasefire. It must be sustained and reciprocated. With the support of the international community, it could mark the start of much-needed peace talks. If changes are not made, the situation will worsen. Nepal is among the poorest and least-developed countries in the world. However, it has so much to offer. We must do all in our power to allow this beautiful and inspiring people to develop into a peaceful nation once again. The international community must support peaceful negotiations. I would strongly urge the Council and the Commission to work with the King and all the other players to broker a peace deal in this fragile country.
. Mr President, the ceasefire declared by the Maoists in Nepal now offers a new window of opportunity which, if exploited properly, could help to resolve the armed conflict in that country. To this end, as recommended by the International Crisis Group, international society must change its current approach, particularly with regard to the monarchy.
Over the seven months since the royal coup d’état, the violence has increased considerably, as well as kidnaps, torture, unjustified arrests, disappearances, etc., committed by both government forces and the Maoists.
For its part, the Government is caught up in a spiral of corruption and inefficiency. And not just that: it cannot manage the conflict properly and it is also failing with regard to general government and State affairs.
The persecution of leaders of democratic parties, the arrest of journalists during pro-democracy demonstrations and the harassment of union groups have only made the situation worse. Within this context and in view of the ceasefire declaration by the Maoists, and following the first steps taken by the alliance between seven parties to promote a political process aimed at resolving the armed conflict, King Gyanendra must respond with a governmental ceasefire and must begin constructive talks with the political groups and with the Maoists, with the ultimate objective of re-establishing democracy in Nepal.
Furthermore, the government must release the political prisoners still behind bars and must guarantee respect for human rights and freedom of expression, particularly on the part of the Nepalese security forces and military. In the mean time, the Council and the Member States must ensure that the suspension of military assistance remains in place, in strict application of the code of conduct on arms exports.
Finally, we must demand that the Nepalese Government re-establish the Tibetan Refugee Welfare Office in Kathmandu, in cooperation with ACNUR, as is usually the case.
. Mr President, in February King Gyanendra executed a military takeover in Nepal that overthrew the legal government. The parliament had already been dissolved earlier on, and the opposition had not had a chance to act. Journalists have been imprisoned, as have active trade unionists. The king has breached the constitution and all the rules of democracy. A state of emergency has been declared in the country, whose only reason is the takeover.
Many kinds of human rights violations have been reported in Nepal. People are disappearing without a trace to a greater extent than in any other country, and only the police and army know what has happened to them. Internal security troops have no kind of control of the law and are reported to be torturing citizens. People are being arrested and held prisoner without a trial.
The European Parliament does not have competence in external policy, but there is every reason to adopt a joint political position with regard to Nepal’s internal affairs on behalf of democracy.
Mr President, the debate on Nepal is taking place at the right time, because the EU Troika will be visiting that country early next week. King Gyanendra’s intervention on 1 February has done little to alleviate poverty. The main source of revenue, tourism, is increasingly drying up. There have been 2 000 casualties this year alone, and 30 000 people have been driven out of the Kapilvastu region by the conflict.
Despite the European Union and the international community having called on the King to restore basic democratic rights, politicians, student leaders and trade union members are under arrest. Journalists continue to be banned from voicing their opinions. Commissioners answerable only to the King have been appointed chairmen of the village parliaments. The district committee chairmen elected by the people have been replaced by palace envoys.
On 3 September, the Maoists announced a three-month ceasefire and many hopes were raised. I have my doubts, because the rebels have already broken their unilateral ceasefires twice in the past. Nevertheless, every opportunity should be taken for bilateral and trilateral talks.
The announcement of local elections for April 2006 is a positive sign. We in the Group of the European People’s Party and European Democrats believe it is important that elections to the national parliament should be held at the same time and not just within two years; there should be international observers present and, it is to be hoped, with all the parties taking part.
The political leadership could give a sign that human rights are being respected by at last reversing the closure of the Tibetan Refugees Welfare Office (TRWO) in Kathmandu. This partner institution of the UN Human Rights Convention is an indispensable place of refuge for Tibetans who are obliged to flee their homeland. The Dalai Lama’s representation must also be reopened.
I hope the citizens of Nepal, some of the nicest people you could imagine but who have been suffering deprivation for many years, will finally get the peace for which they long.
. This conflict has cost 12 000 lives over the last decade, many of them civilians from among the most vulnerable sections of the population. Amnesty International has reported that tens of thousands of children are abducted from schools by Maoist fighters to attend so-called political education and some, of course, are recruited as child soldiers.
The security forces are also guilty of violations of children's rights. The extrajudicial killings of young people and others must stop. All abuses by the security forces must be properly investigated. All political prisoners must be released or tried under due process of law. I welcome the Maoist ceasefire and I hope there will be an indefinite extension to this, but the King must reciprocate and he must also engage in constructive talks.
We in the EU must also play our part. I call on the Council and the Member States to continue the suspension of military aid and call for all aid to be monitored and for certain sanctions to be imposed. This really is to put pressure on the King and the government to restore democracy in Nepal. It is long overdue.
. Mr President, Nepal is one of those fragile, weak states. Such countries’ hallmarks are the inability of the state to take responsibility for a monopoly on legalised violence and general security, and an inability to control its borders. Moreover, systematic violation of human rights, a democracy deficit, non-transparent decision-making and a restricted economic structure are what unite these weak countries.
As we have seen with Afghanistan and Sudan, the problems of fragile states can create regional instability, cause uncontrolled floods of refugees, and in the worst cases provide terrorists with hideouts. If full-blown civil war breaks out, the costs of such a conflict are colossal.
The situation is also made problematic by the fact that there are those in Nepal who are benefiting financially from the disorder there. They have nothing to lose if the war continues. Despite the difficulties, the international community should not leave Nepal to its own devices. If we do, innocent civilians will bear the burden. I enthusiastically support the recommendations concerning the United Nations and the European Union in the resolution, and I hope that Parliament will send observers to the elections in 2006.
. Mr President, Nepal is home to 23 million people and it is one of the poorest countries in the world. Half the population of Nepal is unemployed, and 42% of it lives below the poverty line. The situation is further aggravated by the violation of fundamental human rights resulting from brutal fighting between Maoist rebels and government forces during the last nine years. Armed Maoist rebels control a significant proportion of the rural areas and over 12 000 people, half of whom were civilians, have died as a result of their activities.
In an attempt to put an end to this lengthy conflict, the King of Nepal declared a state of emergency earlier this year. This led to the suspension of most civil rights and to the curtailment of freedom of the press and of expression. Since the introduction of the state of emergency, dramatic waves of arrests have taken place in Nepal, hundreds of political leaders and activists have been detained, and violence and murders have escalated. Women and children have also suffered during the years of war and violence in Nepal. They have been killed, illegally detained, tortured, raped or recruited to take part in military activities.
At present, Nepal is relatively calm as there has been a temporary cease-fire, but the Nepalese authorities are unable to tackle the enormous problems facing them single-handedly. In my opinion, it will only be possible to restore democracy and the rule of law in Nepal with the help of the international community. I would therefore also like to call on the international organisations to help launch a constructive dialogue bringing together all parties to the conflict with a view to restoring the democratic political process and ensuring respect for human rights and civil liberties in Nepal.
Mr President, we welcome this resolution on human rights in Nepal, particularly because the Socialist International Asia-Pacific Committee in Ulan Bator recently expressed its grave concern over the deteriorating situation in that country since the February coup d'état. All sides in this civil conflict – the insurgent Communist Party of Nepal, Marxists and the Nepalese Royalist Army – are committing human rights abuses on a massive scale. However, we saw on 3 September the declaration of a unilateral ceasefire by the Maoist rebels and the response by the Seven-Party Alliance to try to start at the political level a process to resolve the armed conflict.
We therefore call on the King to restore democracy, call fresh elections and lift the restrictions on the media; to call for a follow-up to the 2002 London International Conference; to set out the principles to underpin a peace process in Nepal and to bring together King Gyanendra, the Maoist rebel groups and the main political parties. In the meantime we ask that the Commission, the Council and the Member States continue to put pressure on the King and his administration to respond positively, making it clear that any failure to respond will mean the isolation of the current regime, accompanied by smart sanctions.
. Mr President, seven months have passed since the royal takeover in Nepal, but the political and human rights situation in the country has not improved. On the contrary, the human rights situation remains critical and it is estimated that the conflict-related death toll has risen considerably since 1 February.
It can also be observed that a number of measures introduced under royal rule are contrary to the guarantees of freedom of expression and association in the 1990 Constitution, pointing towards a return to the pre-1990 Panchayat system of governance.
As was to be expected, the Royal Nepalese Army has failed to control the insurgent threat and incurred heavy losses, most notably on 7 August when the Maoists overran an army base in Kalikot. The Maoists, on the other hand, do not appear to have been weakened since February, although they lack wide popular support.
Nevertheless, there are some positive developments as well: a Memorandum of Understanding was agreed at the UN Commission of Human Rights in April this year to launch a human rights monitoring mission and to set up four regional offices of the Office of the High Commissioner for Human Rights in the country. The European Commission is planning to support the mission with a contribution of EUR 5 million, which is 30% of the total mission budget, and the first results are encouraging.
It becomes increasingly apparent that the 1 February coup has unleashed many genies from the bottle: demands for republicanism and total democracy are now permeating Nepalese society from all sides and it remains to be seen whether the much advocated 'twin pillars' of constitutional monarchy and multi-party democracy are the only viable option for Nepal's future.
The forthcoming EU Troika visit to Nepal, planned from 4 to 6 October, will assess the developments since the last visit in December 2004 and aim to offer public support for the moderate voices in the democratic middle ground working towards the EU's goal of a sustainable peace based on the principles of civilian, accountable and democratic government.
Working closely with the European Union Member States and especially the successive European Union Council Presidencies, the Commission remains committed to pursuing all efforts, whether they are diplomatic, political, or developmental, that might facilitate the peace process and the return to democracy in Nepal.
The debate is closed.
The vote will take place at 5 p.m. this afternoon.
The next item is the debate on six motions for resolutions on the human rights situation in Tunisia.
. Mr President, it is always very unpleasant to have an urgent debate involving a country with which we have an Association Agreement. Such is the case with Tunisia, and I would say that, in many respects, this Association Agreement is very productive.
Be that as it may, certain events have taken place recently which my friends from my party and from the other parties undoubtedly will describe and which force us to examine this resolution. The first thing I would request from Tunisia, therefore, without entering into the core debate on the current problem, is that it implement and put into operation as quickly as possible its ‘EU-Tunisia Human Rights’ Subcommittee, which might allow us together to deal with individual and collective cases that we encounter in this resolution, without having to engage in an urgent debate.
The second issue, and one of the most significant, that we have with Tunisia is the freeze on funds allocated to the Tunisian League of Human Rights, a freeze on funds that is preventing projects from being carried out today. We insist, in the resolution, that these funds be released.
The third issue, which is the one mentioned here, is the matter of harassment affecting organisations such as the Tunisian League of Human Rights, the Magistrates’ Association and the Journalists’ Union, which are being prevented from operating as they should. It is unacceptable for a country with which we have such worthwhile agreements, for a country that, moreover, has a social security system, is witnessing an increased life expectancy among its inhabitants, has played an altogether leading role in the areas of education and health care and where equality between men and women is a reality.
Consequently, we have a paradoxical situation, and we genuinely hope that this resolution leads Tunisia not to consider human rights and the activities of those who defend them as undermining national security. An offence against national security is a very elastic concept, and we genuinely hope to resume our efforts on a firm footing, while demonstrating our strong determination in this resolution.
. Mr President, like Mrs De Keyser, I too am extremely concerned about the complaints reaching us from Tunisia of violations of human rights and fundamental freedoms, particularly given that we have an association agreement with that country. In fact, this was the first Mediterranean country with which we have signed an association agreement within the context of the process of Euro-Mediterranean integration.
Article 2 of that Agreement clearly stipulates that respect for democratic principles and fundamental rights must underpin the internal and external policies of the parties and that respect is an essential element of the Agreement. Nevertheless, within this context, on 5 September the National Congress of the Tunisian Human Rights League, scheduled for the 9th and 10th of this month, was suspended by judicial decision.
Furthermore, on the eve of the World Summit on the Information Society, which must take place in Tunisia in the middle of November, the situation today is as follows: there is no free movement of information, websites with political content and those relating to human rights are being blocked and human rights activists are constantly threatened and the lawyers defending their causes persecuted.
For all of these reasons, and within the framework of the privileged political dialogue between the European Union and Tunisia, we must demand that the Tunisian authorities immediately cease all forms of violence and persecution against human rights activists and guarantee freedom of expression, freedom of assembly and freedom of association.
To this end, we must ask them explicitly to allow the Tunisian Human Rights League, the Union of Tunisian Journalists and the Association of Tunisian Judges to carry out their activities.
Secondly, the Tunisian authorities must legally recognise all of the human rights NGOs and suspend the legal proceedings underway against them.
Specifically, we must call for the release of all those people arbitrarily sentenced, for example, in the Zarzis Internet users affair, as well as those people being held solely for having exercised their right to expression, association or assembly, as in the case of the lawyer, Mohammed Abbou.
In summary, we wish to urge the Council and the Commission to base their political dialogue with Tunisia on a clear defence of democracy, respect for human rights, the Rule of Law and good governance. To this end, we, like Mrs De Keyser, also call for the creation of a European Union-Tunisia human rights sub-committee to debate the overall human rights situation and to deal in particular with individual cases.
. Mr President in November the World Summit on the Information Society is to be held in Tunisia. The imprisonment and trial of the lawyer, Mohamed Abbou, show that this meeting is being organised in a country which does not practise freedom of speech and does not permit freedom of activity on the part of journalists’ trade unions and human rights organisations, in particular the International League for Human Rights.
In our resolution we are calling for the immediate release of Maître Abbou. There is good reason to press Tunisia to act to strengthen democracy, establish the principles of the rule of law, respect human rights, safeguard people’s right to speak and express themselves freely, and guarantee the independence of the judiciary, in accordance with the acquis of the Barcelona process.
Furthermore, the social status of women needs improving. It is not just a problem of Tunisia’s Arab culture: it is a common problem with developing countries. It cannot be excused in Tunisia just because there are other countries where women are socially inferior.
. Mr President, Tunisia is an EU-Euromed Association partner country, which is almost unique in the Islamic world by its full commitment to building a modern secular society. This is to the point that it actually forbids polygamy; it bans the hijab in public places and has an established and protected Jewish community.
Tunisia has in recent years faced a hostile, fundamentalist, Islamic opposition inspired by Salafist and Wahhabi teachings and committed to the violent overthrow of its government. This state of affairs explains in part why the government of President Ben Ali has had to impose a rather tough regime, which falls well short of the standards we would enjoy in the EU. I am convinced, however, that Tunisia is now genuinely committed to long-term reform and to promoting genuine human rights, good governance and secular democracy.
I commend this resolution, which is balanced and constructive, and I will be supporting Tunisia in the process. We in the European Parliament – and I in particular, as the rapporteur for the European Neighbourhood Policy – will all be closely monitoring this process.
. Mr President, Tunisia is a country that in recent years has made significant steps towards the advancement of respect for the human rights of its citizens. Nevertheless there is still plenty of room for much-needed further progress. Many disturbing reports still come from Tunisia of arbitrary detentions, judicial harassment of human rights activists and their organisations, systemic repression of freedom of expression and association, as well as censorship and state-control of internet access and use.
The team of eminent experts in the fields of new information technologies, the media and human rights that visited Tunisia last January seems to have documented convincingly many instances where the Tunisian authorities appear guilty of violation of international law and disregard for human rights.
Furthermore, the severe intimidation to which the state has subjected the Tunisian League of Human Rights for the last 30 years is totally unacceptable. We condemn such practices and call upon the Tunisian Government to make sure, through prompt and decisive action, that they soon become a thing of the past.
This will not only enhance the EU-Tunisia relationship but will strengthen democracy and the rule of law and, consequently, will substantially improve the quality of life of the Tunisian people.
I am sure that this joint resolution, with its fair recommendations, will be taken very seriously into consideration by the Tunisian Government and I hope that it will not be seen as an act of aggressive interference in internal national matters, but rather as well-meant critical advice from an associate and friend.
. Mr President, Commissioner, practically everything has been said on the subject of this draft resolution, but I would like to give an account here of the visit I made to Tunisia only ten days ago with the Delegation for relations with the Maghreb countries and the Arab Maghreb Union (including Libya), of which I am one of the vice-chairmen. It was a visit during which we met quite a number of important local figures in the context of this relationship between Assemblies.
The feeling I have upon returning from Tunisia is an ambiguous one. On the one hand, it forces us to bear in mind that, in actual fact, Tunisia is a relatively advanced country, and even a very advanced one in a whole range of areas, as has been pointed out here, whether in terms of equality between men and women, social security or sickness and invalidity insurance, and that, as regards the economy too, there is undoubtedly momentum, but that, alongside this, the government is unable to take on board the slightest criticism or challenge with regard to what is carried out.
The point I would like to make here is that, as has been mentioned in this House, we have important agreements with Tunisia, which provide for chapters relating to the human rights issue, and that, as the European Union – and I am addressing our Commissioner, in particular – we are not succeeding in enforcing respect for these agreements, which were signed by both parties. Consequently, I lay great stress on the need for our representatives on the ground, the representatives of the Union and our institutions in general to exert maximum pressure to ensure that freedom of expression can become a reality in countries such as these. That is not sufficiently the case, or at any rate our official representatives in the country do not persuade us that that is the case and, therefore, I would make an appeal to the Commissioner and to our institutions, calling on them to support the democrats who are continually being harassed in Tunisia.
. Mr President, in the first years following the end of French colonial rule nearly 50 years ago, Tunisia appeared to be a model of a modern and tolerant democracy. Compared with other Arab countries, it has had, since then, a good record on health care and women’s rights. The only imperfection in this positive development at the time was the glorification of Habib Bourgiba, the man who considered himself to be the Father of the Nation. His authoritarian traits were later adopted, and reinforced, by successors who were far less popular. These successors have constantly identified threats against which the state has to protect itself. In order to maintain the stability of a state unencumbered by opposition or a free press, they have taken steps to gradually curb freedom and democracy. The upshot is that non-governmental organisations cannot function freely and that people with a critical attitude end up behind bars.
Europe is still too lenient in its judgment of Tunisia, but it is time we made it clear that that country is moving further away from Europe. My group believes that this should be spelled out more clearly than it is in the proposed resolution.
I can attest to all the positive things that have been said about Tunisia, a country where I worked as a medical doctor during the term of President Bourguiba. At this point, however, I would like to speak about a case currently being dealt with by the Slovak Republic.
In February 2003, a Slovak national was detained in Tunisia and, in contravention of all customary procedures and the obligation of consular notification under Article 36 of the Vienna Convention on Consular Relations, the Slovak side was not informed about the detention of this Slovak citizen until December of that year. This citizen was denied his rights; although he did not understand the language of the proceedings, he was not provided with an interpreter, and in two trials held on the same day in December 2004, he received a 14-year prison sentence, allegedly for fraud.
The Slovak side has doubts about the impartiality of the court proceedings against this Slovak citizen and about the observation of relevant European legal standards. The Tunisian side, moreover, has so far failed to respond to the aide-mémoire of Slovak foreign minister Kukan in the case. I would like to ask the entire international community to assist in ensuring that court procedures and democracy are implemented correctly in Tunisia.
Mr President, restrictions on freedom of speech in Tunisia are nothing new. There is something slightly cynical about the increasing repression of the opposition media, NGOs, students and lawyers in the run up to a UN summit on the information society.
The development of the information society means free access to information and also the right to disseminate it. Like the previous speakers, Commissioner, I too would like to call on you to use the political dialogue with our partner Tunisia to enable the Tunisian League of Human Rights, the journalists’ association and also the judges’ association to resume their activities as quickly as possible and also to secure the immediate release of the lawyer Mohammed Abbou, who was sentenced in April in a trial marked by several irregularities.
. Mr President, the European Commission is devoting great attention to the human rights situation in Tunisia and is using all the means at its disposal to encourage the Tunisian authorities to make progress in this area.
We are particularly concerned at the breaches of fundamental freedoms, such as the freedoms of expression, association and assembly. The European Commission, notably on the basis of the provisions of Article 2 of the Association Agreement, has systematically raised the importance of respecting human rights at the highest level in a bilateral context with the Tunisian authorities, including at the last meeting of the Association Council held on 31 January 2005.
The European Commission delegation in Tunis is closely monitoring the worrying situation regarding the Tunisian League for the Defence of Human Rights, the significant difficulties faced by a number of other NGOs and professional associations, as well as the independence of the judiciary. Direct and regular contact is maintained with the different sectors of Tunisian civil society and the Tunisian authorities to overcome the current difficulties.
The Commission fully participates in the EU démarches to support human rights in Tunisia, notably the recent EU Declaration and the Troika démarche on the obstruction of the activities of the Tunisian League for the Defence of Human Rights.
The entry into force of the EU-Tunisia Neighbourhood Action Plan marked an important step forward, since it includes extensive commitments in the fields of human rights, democracy and governance. It establishes as priority actions the pursuit and consolidation of reforms guaranteeing democracy, respect for human rights and fundamental freedoms, and the independence and efficiency of the judiciary and, most important of all, it provides for the creation of a human rights sub-committee where compliance with these commitments will be assessed and monitored. The establishment of an institutional dialogue framework of this kind, which is expected to be in place by the end of the year, should enable human rights to be discussed in a more structured manner.
Concerning the reform of the judiciary, a MEDA project on the modernisation of justice is being finalised with a view to specifically addressing the existing shortcomings and the need for better access to justice.
A number of human rights-related projects are also being funded in Tunisia under the European Initiative for Democracy and Human Rights. Most of these are experiencing serious problems in their implementation, as the Tunisian authorities are deliberately blocking access to EU funding for NGOs, including the Tunisian League for the Defence of Human Rights. All efforts by the European Commission to unblock this situation have been unsuccessful so far.
I should like to reassure you that the European Commission will continue its efforts to ensure that the human rights provisions of the Association Agreement and of the EU-Tunisia Action Plan are duly implemented, as well as to impress upon the Tunisian authorities the need to allow NGO access to EU funding.
The debate is closed.
The vote will take place at 5 p.m. this afternoon.
The next item is the debate on seven motions for resolutions on Vojvodina.
. Mr President, more than a year ago, on Thursday 16 September 2004 to be precise, this House again debated the alarming situation in Vojvodina and the threats faced by the Hungarian minority in this Serbian province.
The day before, a Hungarian girl from Subotica/Szabadka made a shocking discovery. Ready for school, 13-year old Klementina Sötét opened the front door on that Wednesday morning, 15 September 2004, only to find what she thought was blood on the door. Klementina recoiled in horror and ran back inside. Upon closer inspection, the word ‘dead’ was written on the door in red, Cyrillic letters, and a 35 cm knife had been stuck in the middle of the door. The words ‘Hungarians, you will die’ were written on the freshly painted walls of the house of the Sötét family. As far as I know, the Sötét family is currently living in a refugee camp in Hungary, as they could no longer bear the anti-Hungarian atmosphere in Vojvodina.
We are now a year down the line, but, sadly, not much further down the line metaphorically speaking. In its report last month, the Hungarian Human Rights Foundation reported that since an EP fact-finding mission has been based in Vojvodina since the end of January, no fewer than 32 new incidents have taken place, with minorities specifically targeted. That is depressing for sure, particularly for the Hungarian minority who live there. For this House, though, this is an extra reason to take up their cause openly, and not just in the defensive sense of prevention and penalisation of ethnic expressions of hatred in Vojvodina.
The European Parliament is just as much in favour of a positive interpretation of the rights of national minorities. That is why I stand by the questions I put to the Council and Commission a year ago: What is the situation on language teaching and other cultural facilities (including newspapers, magazines and other media) for the Hungarian minority in Vojvodina? And how much money is the Serbian Government earmarking for public facilities for this specific ethnic group?
It has already been announced that this House will be conducting hearings on the political situation in Vojvodina, and I am looking forward to them. This is a splendid initiative by our Delegation for South Eastern Europe under the inspiring leadership of Mrs Pack, who chairs it. That way, the Serbian authorities will also find out that the European Parliament will not agree to the Stabilisation and Association Agreement between Brussels and Belgrade until such time as Hungarians and other minorities in Vojvodina can live in a truly democratic, constitutional state.
Mr President, Commissioner, ladies and gentlemen, if we are talking about the situation of national minorities in Vojvodina here today, it is because we are concerned that the exemplary multi-ethnic coexistence in this part of Serbia could be lost.
When we were in Vojvodina at the start of this year we spoke with politicians and other people affected and also put forward proposals for how such regrettable events might be prevented and healed. My written enquiries to government offices in Belgrade six months after our visit produced only evasive answers.
Something needs to be done both in the educational system and about the composition of the police and judiciary, however, if the situation is to improve. One factor in the increasing incidence of atrocities may be large-scale immigration of Serbs from Kosovo and Croatian Krajina into parts of Vojvodina formerly dominated by national minorities. All politicians in Vojvodina and Belgrade should therefore be anxious to condemn this, to urge their offices to show the utmost vigilance and to use the forthcoming talks with Serbia and Montenegro to ensure European funding is used to help the national minorities in particular to get their rights.
To this end, the European Parliament has increased resources for Serbia and Montenegro by EUR 8 million. I would like to point out, however, Mr President, Commissioner, that the Hungarian Government also has a definite obligation to join with its neighbours, Serbia and Montenegro, in addressing these problems. Let me say once again that I want to revive this Vojvodina, which is a model for the coexistence of national minorities; that is in Serbia’s interests and it is in the interests of the European Union.
. – Mr President, Parliament has already passed an urgent resolution. As a result of that, there was a slight temporary improvement. The Serbian leaders do not deny or play down the incidents anymore, but express their regret and distance themselves from the incidents. Meanwhile some of the culprits have been arrested, but have not been sentenced yet. Unfortunately however, the events of recent weeks and months are alarming again. There are more and more incidents against ethnic minorities and assault attempts against leaders of Hungarian organisations. All these indicate that there have been no real changes in Serbia.
The promises made by the Serbian Government have not been kept. It was promised that there would be more Hungarian policemen in Vojvodina. This has not happened. It was promised that there would be a swift and efficient administration of justice in these cases. This has not happened. It was also promised that two committees would be set up to investigate these incidents and reduce the tension between ethnic groups. This has not happened either. The grace period is almost up. The Serbian leadership must understand that there will be severe consequences if they are unable to guarantee the safety of their citizens, or to safeguard order and fundamental rights. Just like Mrs Doris Pack said, there must be consequences. Both in terms of the financial assistance granted to Serbia and in terms of signing the stabilisation agreement.
With my fellow Member, Csaba Tabajdi, we proposed to increase the support granted to Serbia in the next year. Mrs Pack has also referred to this. However, this trust on our side is not unlimited and not unconditional. If there are no real changes in Vojvodina next year, we will have to propose consequences reflected both in the EU assistance granted and in the stabilisation agreement, as our common objective is to ensure that Vojvodina becomes once again a province of ethnic cooperation and ethnic peace.
. Mr President, on the map of the former Austrian-Hungarian Dual Monarchy from 1856, which is displayed on the second floor of this building, anyone can see how ethnically fragmented Vojvodina then was, divided up between Hungarians, Croats, Germans, Slovaks, Romanians and Serbs.
When in 1918, Hungary was treated as being on the losing side in the First World War, it had to relinquish not only areas mainly populated by other nations, but also essentially Hungarian areas such as the northern part of Vojvodina. Since its transfer to Serbia in 1918, Vojvodina has become more and more Serbian, and other groups have either moved away or have been driven out. Since 1989, the autonomy of the large Hungarian minority has also been greatly curtailed.
After a string of violent conflicts in the states of former Yugoslavia between 1992 and 2001, everyone had hoped for the peaceful co-existence of the survivors. Sadly in Vojvodina, where bridges were bombed but no ethnic war was waged, non-Serbs were once again bullied by their neighbours. Serb refugees from Croatia, Bosnia and Kosovo have now moved into the houses of those who can no longer hold their own in Vojvodina.
This is not even so much a case of violence being deliberately organised by the state; it is clear that ordinary citizens are engaging in violence and intimidation wherever there is a predominant sense that many of their own people are excluded by state boundaries and that many others who used to be considered as occupiers, have stayed behind in their own country.
In Serbian public opinion, many consider the Serb residents of the north and east of Bosnia and of the north of Kosovo to have been administratively cut off, and wrongly so, from the motherland. By way of compensation, attempts are being made to completely Serbianise the areas that are recognised as Serbian territory. Anyone who opposes this notion is regarded as an enemy and associated with former Turkish, German, Hungarian occupations.
With the proposed resolution, we are confirming the anxiety that was expressed a year ago. We should, however, not forget that both Serbs and Hungarians will need to be better protected by clear and widely supported agreements on linguistic rights, autonomy and administrative boundaries. That is the only way to prevent future outbursts of ethnic hatred in and around Serbia.
. – Mr President, it is the credibility of the European Parliament that is at stake if it does not call Serbia to account for its promises. Of course, we do not intend to isolate Serbia but it has to keep to its undertakings. Serbia and Montenegro cannot come closer to Europe without that. The fact-finding mission led by Mrs Pack was very positive, but only managed to bring a temporary improvement as the situation has not actually been settled. Therefore it is crucial that in the spirit of today’s resolution the European Parliament – as well as the Commission and the Council – continuously checks and monitors the violation of minority rights, and it is even more important that we do not just accept resolutions but see some actual improvement at last.
I would like to mention two areas: on the one hand, the restoration of the autonomy of Vojvodina suspended by Milosevic is pivotal, and on the other hand, the equal opportunities of minorities in the economy is also essential. At this point, I would like to assure Mrs Pack about the intention of the Hungarian Government to make every effort to protect the rights of Hungarian people in Vojvodina. In case she does not have appropriate information on this issue, I will provide all the necessary references.
. – Mr President, after some debate, our Parliament unanimously agreed that we have to speak out for Vojvodina. This is not about disputes between two distant nations or ethnic groups but about an extremely serious series of attacks against native national communities, especially against Hungarian people. Additionally, these communities are integral parts of European Union nations, such as the Hungarian or Slovak nation, or of nations awaiting EU accession, such as the Romanian or Croatian people. The European agreements also recognise the importance of protecting these ethnic groups, which means that the principle of European solidarity expressly applies to them. It is an offence against the EU itself if in some countries people cannot use one of its official languages on the streets or with their visitors or parents in prisons without being physically insulted. On the other hand, these communities intend to attain their goals with peaceful political means. However, past experience has shown that in the Balkans this method is not as effective and impressive as the use of weapons.
If the European Union wants to avoid the failures resulting from its behaviour in the early 90s, it cannot encourage the punishment of the unprotected. As mentioned in the resolution, Vojvodina has lost its autonomy, and failed to regain it during the five years following the fall of Milosevic, although the autonomy had operated successfully before 1989. This means that a considerable part of the preconditions for a normal rule of law is missing. Therefore there is a great discrepancy between the reports of official bodies about the continuously aggravating situation and incidents and the reports made to civil organisations by the people affected. As far as human rights are concerned, we have learned that the manner in which the people suffering the attacks judge their situation and react to insults is more important than the manner in which these incidents are reported by the official bodies which have completely lost the trust of the minorities.
According to the resolution and taking into account the political responsibility of the European Union that I had pointed out in February this year, not only the European Parliament but also the Commission and the Council must react and make clear to the Serbian leadership that this situation cannot continue. With regard to this, I had suggested that the High Commissioner for Foreign Policy should look into the incidents taking place in Vojvodina as well as the causes of those incidents; also, the English Presidency should see the reality at last, and the Commission should call the Serbians to account for the lack of preconditions for a rule of law – and not only on paper but also in reality. The responsibility of EU bodies is also considerable because we have been made to believe that we are going in the right direction just because certain favours have been granted in exceptional and individual cases, which in themselves are not a bad thing. No, I believe that instead – after analysing the motivations of each of these serious incidents – we should force Serbia to provide a future for minorities living within the Serbian community. Despite the one-sided and good-intentioned messages, it would be an invitation for further crimes if we increased the amount of support provided from the EU budget, opened our agricultural markets and started accession talks against our principles. We should not allow ourselves to be blinded by institutions existing only on paper and polished reports – instead, we should wipe the blood of our very nations from our faces and prohibit further bloodshed. Reconciliation after aggression has always resulted in tragedy, especially in the Balkans.
. Mr President, last January we heard many promises from the leaders of Serbia on the situation of the minorities in Vojvodina. Those promises included a teacher training academy in Subotica, more ethnic Hungarians in the Serbian police force and tolerance programmes for young Serbians to learn to respect the history and culture of the Hungarians and other minorities living in Vojvodina. Few – frankly, hardly any – of these promises have been fulfilled.
Our Parliament should send a clear message to the government in Belgrade. Ethnic peace and minority rights are crucial criteria for the further integration of Serbia into Europe. We understand the difficulties of the democratic Serbian Government. We do not want to weaken the democratic parties there, but they should act: not sometime in the future, but right now. The Serbian Government should be encouraged to combat the nationalist forces in Vojvodina and all over Serbia, but they should also respect the rights of the minority in Vojvodina and all over Serbia and Montenegro.
. Mr President, I would like to express my total respect for the people of Serbia, for Serbia itself and for its aspirations to reintegrate itself into the international community, and also for the Serbians’ call to be respected wherever they are minorities. That is precisely what gives us the legitimacy to demand that they treat the minorities in their territory with full dignity.
Serbia’s call for respect for the Serbian minority in Kosovo for example — in which it has our every support, and there will be other opportunities to talk about that — will remain entirely illegitimate unless it ceases allowing and tolerating, either passively, or in some cases with direct involvement, abuses, aggression and harassment against the Hungarian minority in Vojvodina.
I believe that it is very important that we approve this resolution in order to send a clear double message: on the one hand, to the government of Serbia so that it knows we are here and we are watching and, on the other, to the European Commission and this Parliament so that this issue can be treated as a priority and is not just studied by a handful of experts and so that we are aware that there are daily violations of human rights very close to our borders.
– Serbia and Montenegro is today one of the European countries where more than 20 nationalities live side by side. It is a fact that the cowardly bombardments by NATO forces have resulted in unemployment levels of over 40%, and that ethnic cleansing in the neighbouring countries has driven out 700 000 refugees. It is to be welcomed that our resolution states our interest in preserving peaceful coexistence among nationalities. A positive contribution to this is the economic aid with which the EU intends to support the economic development of this severely tested country. Otherwise this resolution too would simply be further evidence of our hypocrisy and the mockery we are making of the people of Serbia and Montenegro.
I believe that the main investments being prepared are earmarked for the motorway across Vojvodina, for the rebuilding of the bridges over the rivers Sava and Danube, and for improvements to the main railways in the country. Please do not tell me, however, that after the cowardly support for the bombing of the country, you are not trying to tell the Serbs and the other nations; ‘we’re sorry, come and start accession negotiations. We know that you are a key country in the Balkans and we would like, while we still can, to right the mistakes of the past.’ Do not try to tell me that this resolution is about anything else. Otherwise no one present here would be able to support it. That is, of course, if you have the slightest shred of honour and know that our voters take a negative view of the NATO operation. Or could we be deceiving ourselves?
Mr President, when discussing this situation it is advisable to consider the whole picture and not just part of it, however important that part might be. The clear violations of the rights of the Hungarian minority are largely due to the activities of the influx of Serbs displaced from other parts of the former Yugoslavia. Oppression breeds oppression. The Hungarian people are an ethnic minority with a fine history and splendid traditions. Sadly, they have become the main scapegoat, although there are others.
Our approach to Serbia must change if justified appeals like the one we are making today are to have any impact, and not be merely a sop to our consciences. At the risk of making myself unpopular I will now say that Belgrade should be presented with a clear and detailed programme aimed at gradual integration. I mean gradual integration, not in the immediate future but not in the far distance either. Such a programme should be tabled and the access of Serbia and Montenegro or the access of Serbia alone to subsequent stages of integration should then be made conditional on full respect for human rights, including the rights of minorities. This is the only strategic solution.
Mr President, Mr Kohlíček has just claimed that we are not giving any money to Serbia. A tremendous amount of money is going to Serbia. The minorities who are oppressed there include not only Hungarians and Croats, but also, sadly, Czechs, Germans, Slovaks, Poles and many other nationalities besides, who for centuries formed that prosperous miniature Europe that Mr Meijer described so impressively just now.
We are therefore all in the same boat, so to speak, and as Europeans it is our duty to help the many minorities in that country. At present, this flourishing miniature Europe is being systematically destroyed by a nationalistic policy that begins by undermining autonomy, thereby striking not only at the minorities but also at Vojvodina’s long established Serb community, which has always been in favour of reform. Weakening Vojvodina’s reform-minded European Serbs is what these measures are actually intended to do.
Secondly, there is a deliberate policy of settling immigrants in the minorities’ communities in order to destroy those communities by quickly getting a new Radical Party mayor elected and suddenly outvoting the established population.
The teacher training colleges – for which we have given money – are not being established, with the flimsy excuse that the region is unable to set up any accounts.
All these things are unacceptable. They are trying to drive the young generation of minorities out of the country, to force the administration into line with central government and to create a nationalistic atmosphere in which the minorities take flight. We do not want that, and that is why we must take a clear stand against it.
– Mr President, as a Member of the European Parliament I strongly believe that resolutions and ideas discussed here cannot be trashed without trace. They will have their impact on and consequences for the Council, the Commission and the targeted groups. That is why we proposed this successful initiative a year ago here in Parliament, to pass a resolution concerning Vojvodina in order to call the attention of European institutions to the atrocities and intimidation suffered by Hungarian people and to request that the Serbian bodies do not tolerate and therefore do not encourage such acts.
It is to be regretted that one year on we still have not made any progress. The intimidation is continuing, the harassment and severe mistreatment of Hungarian children has become an everyday act. There is graffiti abusing native Hungarians. This is happening despite all the promises made as a result of official letters, parliamentary visits and ad hoc missions. Therefore we have to propose again to return to this issue. We have to be consistent, and the Commission and the Council must also be consistent. We cannot accept the fact that a neighbour state of the European Union, the Belgrade Government – receiving millions of euro especially for the promotion of tolerance – tolerates this aggression and encourages an atmosphere of fear by never finding the offenders guilty, while being especially austere – I would say cruel – when it comes to punishing Hungarian youngsters. I would like to quote a Hungarian mother: ‘Fear is there in the very soul of the children – their youth is poisoned’. It is the responsibility of all of us, Parliament, the Council and the Commission to remedy this situation.
– Mr President, we passed a resolution exactly one year ago in respect of the problem we are discussing now, and the fact-finding mission of the European Parliament to Vojvodina was also implemented as a result of that resolution. A report has been prepared but it has never been discussed by either the Subcommittee on Human Rights or the Committee on Foreign Affairs. Meanwhile, the attacks on minorities in Vojvodina have continued. Atrocities affect especially the over 250 thousand native Hungarians living in the region. The intimidation, the incidents resulting in bloodshed and the staged trials of Hungarian leaders have not been stopped despite the promises of the Serbian Government. The tension in Vojvodina is right here, at the border of the European Union. Since the Stabilisation and Association Agreement with Belgrade is in the preparatory phase, we should pay more attention to this situation. We have to request the enforcement of civil, human and minority rights. This is our duty. The proposal on the floor is categorical and constructive. Let us hope that it will indeed contribute to the elimination of the intolerable situation in Vojvodina.
– Mr President, after one year I have to say it again: the passive government of Serbia and Montenegro remains responsible for inciting the strained relations, for the assaults suffered by Hungarians, the harassment, robbery, violation of cemeteries and the destruction and abuse of historical monuments of the Hungarian community. I would like to send a message to the Serbian nation from here in Strasbourg, that it should not allow itself to be a pawn of the hatred against foreigners incited by the post-communist, nationalist elite. This does not provide a solution – it only causes further suffering. The Serbian nation should face its past, especially the organised genocide that took place in Vojvodina sixty years ago and had more than 40 thousand Hungarian victims. The decision is in the hand of the Serbian nation. Serbia has to decide whether to become a European democracy that is free from discrimination and fear, or the North Korea of Europe.
. Mr President, the Commission attaches great importance to the preservation of the multi-ethnic character of Vojvodina. The Commission has the authority to investigate thoroughly any ethnic incident and effectively promote good inter-ethnic relations. We appreciate that the authorities have condemned the ethnic incidents that have occurred and we concede that these incidents do not amount to any form of gross violation, nor are they backed by the Belgrade authorities. Nevertheless, we are convinced that the authorities have often been late and negligent in investigating reported incidents. The fact that the perpetrators of violent acts and harassment are neither identified nor brought to justice creates a climate of impunity, which unfortunately can foster further incidents and increase the feeling of frustration and insecurity among the minorities.
In this respect, the law enforcement agencies and the judiciary are often failing in their duties. Let me stress that this is a sign of a much wider problem. There is an urgent need in Serbia to reform the police, to make it professional and accountable, and to reform the judiciary, which needs to become efficient and truly independent from undue political pressure. These reforms are key for the protection of the rights, not just of minorities, but of all citizens.
In line with the recommendations issued by the European Parliament after the fact-finding mission of last January, we have urged the authorities to take concrete measures in the field of police and judicial reform. This includes the need for more adequate representation of the minority communities in these institutions. Nobody needs a police or judiciary based on ethnicity, but it is certainly true that a better and more qualified presence of personnel coming from the minority communities could improve their functioning, by facilitating communication with citizens in their mother tongue. It would also increase the trust placed by citizens in the State.
If we look at the incidents that have been reported, very often they involve youngsters. This shows that there is an urgent need for the authorities to take measures in the field of education, as recommended by the European Parliament. Schools can play a key role in preserving the cultural richness of a region like Vojvodina and in helping young people take full advantage of that richness, rather than withdrawing into nationalist isolation.
We know that often the youngsters involved in or supporting these incidents are the children of people displaced because of the wars of the last decade. The influx of displaced persons has sometimes changed the ethnic composition of the regions. There is no simple solution to this issue and we should seek to prevent people who belong to the Serbian community but are often themselves in a very precarious situation, including from a socio-economic point of view, from turning their frustration into violence.
The authorities still have much to do. It is also important for cooperation between Serbia and Montenegro and its neighbouring countries to be intensified in the context of their bilateral agreements. This is particularly true of the agreement between Serbia and Montenegro and Hungary.
We appreciate the initiative of holding a European Parliament hearing on the situation of the minorities in Vojvodina on 13 October. This will offer an excellent opportunity to discuss the issue directly with both the authorities and the representatives of the minority communities.
For its part, the Commission is continuing to monitor respect for the rights of the various ethnic communities in Vojvodina, as well as in the rest of Serbia and Montenegro. In the feasibility report issued last April the Commission concluded that Serbia and Montenegro were adequately meeting the criteria – including the political ones – for the opening of stabilisation and association agreement negotiations.
At the same time, the Commission drew the authorities' attention to a number of issues, including respect for human and minority rights. Respect for these rights is indeed an integral part of the political criteria for the stabilisation and association process and it is an essential element of the Stabilisation and Association Agreement. The way a country treats ethnic minorities and the quality of the relationship among them are important indicators of democratic maturity. A country aspiring to come closer to the European Union needs to show such maturity.
During the stabilisation and association negotiations process, the Commission will continue to monitor respect for human and minority rights, as well as the other requirements related to the Stabilisation and Association Agreement. In this regard, let me stress that we would be failing in our duty if we looked at the situation of only one minority in one region of Serbia, however important it may be. We need to pay due attention to all minorities and in particular the most vulnerable ones, such as the Roma.
The progress report on Serbia and Montenegro due to be published next month by the Commission will also review respect for human and minority rights. At the same time, the Commission will continue to support Vojvodina with financial assistance, although there is no specific programme targeting the province as such.
Vojvodina has benefited as much as the rest of Serbia from EU assistance. Let me mention just a few examples. A contribution of EUR 40 million was made to the reconstruction of the Sloboda Bridge, which will be opened in October. The support given to small and medium-sized enterprises amounts to EUR 8 million worth of credit. In addition, the two neighbourhood programmes with Hungary and Romania were launched in January 2005. I am confident that strengthening the relations between the EU and Serbia and Montenegro, through the conclusion of the Stability and Association Agreement, will help consolidate democracy and the rule of law, which will also be to the benefit of the ethnic minorities. Thank you for your attention.
The debate is closed.
The vote will take place tomorrow at 5 p.m.
The next item is the vote on the motions for resolutions on violations of human rights, democracy and the rule of law.
Mr President, the original English text was never translated. We sent it to the translators and the translation service, after some problems, indicated to me that the first two lines of recital E in the original English text, which would be the basis of the translation for all the European languages, should be clarified, while keeping to the substance.
That is why I would like to amend orally the first two lines of recital E. The text should read as follows: 'whereas no real progress has been made in reversing the deterioration in the conditions for national and ethnic minorities in Vojvodina, thereby jeopardising their future in the region, or in facilitating their participation', and then continue according to the original text.
This was the request of the lawyer-linguists, in order to clarify our intention. I think it is a legitimate issue, because we have to have concrete and good texts for the other translations. That is why I ask my colleagues and you to vote for this oral amendment.
Are there any objections to the oral amendment?
I declare the session of the European Parliament adjourned.